




EXHIBIT 10.1

Execution Copy










CREDIT AGREEMENT

dated as of July 22, 2005

among

WOLVERINE WORLD WIDE, INC.,

CERTAIN SUBSIDIARIES,

THE BANKS PARTY HERETO,

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

HARRIS N.A., as Syndication Agent,

and

COMERICA BANK,
STANDARD FEDERAL BANK N.A.
and
NATIONAL CITY BANK OF THE MIDWEST,
as Documentation Agents

___________________________

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger






--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I.  DEFINITIONS

2

 

 

ARTICLE II.  THE COMMITMENTS

12

 

2.1

Commitments of the Banks

12

 

2.2

Termination; Reductions and Increases
in Aggregate Commitment


13

 

2.3

Facility and LC Fees

14

 

2.4

Agent's Fee

14

 

2.5

Noteless Agreement; Evidence of Indebtedness

14

 

 

ARTICLE III.  THE LOANS

15

 

3.1

Disbursement of Loans

15

 

3.2

Conditions for Disbursement of Initial Loan

16

 

3.3

Conditions for Disbursement of Each Loan

17

 

3.4

Minimum Amounts

17

 

3.5

Subsequent Elections as to Loans

17

 

3.6

Discretion of the Banks as to Manner of Funding

18

 

3.7

Swing Line Loans

18

 

3.8

Letters of Credit

18

 

3.9

Lending Installation

18

 

3.10

Tax Documents

19

 

 

ARTICLE IV.  PAYMENTS AND PREPAYMENTS OF LOANS

20

 

4.1

Principal Payments

20

 

4.2

Interest Payments

20

 

4.3

Optional Prepayment

21

 

4.4

Mandatory Prepayment

21

 

4.5

Payment Method

21

 

4.6

No Setoff or Deduction

21

 

4.7

Payment on Non-Business Day; Payment Computations

21

 

 

ARTICLE V.  YIELD PROTECTION AND CONTINGENCIES

22

 

5.1

Additional Costs

22

 

5.2

Limitation of Requests and Elections

22

 

5.3

Illegality and Impossibility

23

 

5.4

Additional Contingencies

23

 

5.5

Indemnification

24

 

5.6

Capital Adequacy

24

 

5.7

Currency Controls

24

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

25

 

6.1

Corporate Existence and Power

25

 

6.2

Corporate Authority

25

 

6.3

Binding Effect

25

 

6.4

Subsidiaries

26

 

6.5

Litigation

26

 

6.6

Financial Condition

26

 

6.7

Use of Loans

26



i

--------------------------------------------------------------------------------




 

6.8

Consents, Etc

27

 

6.9

Taxes

27

 

6.10

Title to Properties

27

 

6.11

1998 Note Agreements

27

 

6.12

Environmental and Safety Matters

27

 

6.13

Indebtedness

28

 

 

ARTICLE VII.  COVENANTS

28

 

7.1

Affirmative Covenants

28

 

 

(a) Preservation of Corporate Existence, Etc

28

 

 

(b) Compliance with Laws, Etc.

28

 

 

(c) Maintenance of Insurance

29

 

 

(d) Reporting Requirements

29

 

 

(e) Access to Records, Books, Etc.

30

 

 

(f) Additional Covenants

30

 

 

 

 

 

7.2

Negative Covenants

30

 

 

(a) Consolidated Total Debt to Total Capitalization Ratio

31

 

 

(b) Consolidated Fixed Charge Coverage Ratio

31

 

 

(c) Liens

31

 

 

(d) Sale of Assets

31

 

 

(e) Merger; Acquisition; Etc

32

 

 

(f) Nature of Business

32

 

 

(g) Investments

32

 

 

(h) Subsidiary Indebtedness

32

 

 

(i) 1998 Note Agreements

32

 

 

(j) Swap Agreements

32

 

 

(k) Restrictive Agreements

32

 

 

(l) Transactions with Affiliates

32

 

 

ARTICLE VIII.  DEFAULT

33

 

8.1

Events of Default

33

 

8.2

Remedies

35

 

 

ARTICLE IX. THE AGENT AND THE BANKS

36

 

9.1

Appointment of Agent

36

 

9.2

Scope of Agency

36

 

9.3

Duties of Agent

37

 

9.4

Resignation of Agent

37

 

9.5

Pro Rata Sharing by Banks; Equalization

38

 

9.6

Syndication Agent, Documentation Agents, Etc

38

 

 

ARTICLE X.  MISCELLANEOUS

38

 

10.1

Amendments; Etc

38

 

10.2

Notices

39

 

10.3

Conduct No Waiver; Remedies Cumulative

40

 

10.4

Reliance on and Survival of Various Provisions

40

 

10.5

Expenses

40

 

10.6

Successors and Assigns

40

 

10.7

Counterparts

42



ii

--------------------------------------------------------------------------------




 

10.8

Governing Law

42

 

10.9

Headings

42

 

10.10

Construction of Certain Provisions

42

 

10.11

Integration and Severability

42

 

10.12

Interest Rate Limitation

42

 

10.13

Independence of Covenants

43

 

10.14

Dissemination of Information

43

 

10.15

Accounting

43

 

10.16

Judgment Currency

43

 

10.17

Waiver of Jury Trial

43

 

10.18

USA Patriot Act

43


SCHEDULE 6.4

Subsidiaries

SCHEDULE 6.5

Litigation

SCHEDULE 6.12

Environmental and Safety Matters

SCHEDULE 6.13

Indebtedness Greater than $100,000

SCHEDULE 7.2(c)

Liens

SCHEDULE 7.2(g)

Investments

 

 

EXHIBIT A-1

REVOLVING CREDIT NOTE

EXHIBIT A-2

SWING LINE NOTE

EXHIBIT B

REQUEST FOR REVOLVING LOAN

EXHIBIT C

COVENANT COMPLIANCE CERTIFICATE

EXHIBIT D

SOLVENCY CERTIFICATE

EXHIBIT E

REQUEST FOR CONTINUATION OR
CONVERSION OF LOAN

EXHIBIT F

ASSIGNMENT AND ACCEPTANCE







iii

--------------------------------------------------------------------------------




          THIS CREDIT AGREEMENT, dated July 22, 2005 (this "Agreement"), is
among WOLVERINE WORLD WIDE, INC., a Delaware corporation (the "Company"), the
Subsidiary Borrowers (collectively with the Company, the "Borrowers" and each a
"Borrower"), the lenders party hereto from time to time (collectively, the
"Banks" and, individually, a "Bank"), JPMorgan Chase Bank, N.A., a national
banking association, as Agent, HARRIS N.A., as syndication agent (in such
capacity, the "Syndication Agent") and COMERICA BANK, STANDARD FEDERAL BANK N.A.
and NATIONAL CITY BANK OF THE MIDWEST, as documentation agents (in such
capacity, the "Documentation Agents").

AGREEMENT

          In consideration of the premises and of the mutual agreements herein
contained, the parties hereto agree as follows:


ARTICLE I. DEFINITIONS

          1.1          As used herein the following terms shall have the
following respective meanings:

          "Acquisition" means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Company or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

          "Advance" means any Loan or any Letter of Credit.

          "Affiliate", when used with respect to any Person, means any Person
which, directly or indirectly, controls or is controlled by or is under common
control with such Person. For purposes of this definition, control (including
the correlative meanings of the terms "controlled by" and "under common control
with"), with respect to any Person, means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or by contract
or otherwise.

          "Agent" means JPMCB in its capacity as contractual representative of
the Banks pursuant to Article IX, and not in its individual capacity as a Bank,
and any successor Agent appointed pursuant to Article IX, and for purposes of
notices to the Agent from a Foreign Subsidiary Borrower under Section 3.1(a) and
(b) and Section 3.5, notices by the Agent to Banks under such sections and such
other notices with respect to Foreign Subsidiary Borrowers or Banks as
designated by the Agent from time to time, Agent shall be deemed references to
the Agent's relevant Lending Installation determined from time to time by JPMCB
with respect thereto. Any reference to Agent shall include, without limitation,
the Agent in its capacity as Swing Line Bank and Issuing Bank.

          "Agent Payment Office" of the Agent means, for each of the Agreed
Currencies, the office, branch,




--------------------------------------------------------------------------------


affiliate or correspondent bank of the Agent specified from time to time by the
Agent as the "Agent Payment Office" to the Borrowers and the Banks for such
Agreed Currency.

          "Aggregate Commitments" means the aggregate amount of the Commitments
of all Banks.

          "Aggregate Outstanding Credit Exposure" means, at any time, the
aggregate of the Outstanding Credit Exposure of all the Banks.

          "Agreed Currencies" means (a) with respect to the Company and any
Domestic Subsidiary Borrower, U.S. Dollars; (b) with respect to a Canadian
Borrower, Canadian Dollars, U.S. Dollars and Euros; (c) with respect to a U.K.
Borrower, British Pounds Sterling, U.S. Dollars and Euros; (d) with respect to
any other Foreign Subsidiary Borrower (other than a Restricted Borrower), any
Eligible Currency which the Company requests the Agent to include as an Agreed
Currency for such Foreign Subsidiary Borrower hereunder and which is acceptable
to all of the Banks; and (e) with respect to any Restricted Borrower, any
Eligible Currency which the Company requests the Agent to include as an Agreed
Currency for such Restricted Borrower hereunder and which is acceptable to the
Agent.

          "Agreed Foreign Currencies" means any Agreed Currency other than U.S.
Dollars.

          "Applicable Margin" means the following margins for purposes of
determining the LIBOR Rate, the BA Rate and the facility fee and Letter of
Credit fees under Section 2.3, as indicated in the following table:

Consolidated Fixed
Charge Coverage Ratio

Applicable Margin
for Fixed Rate Loan
and Letters of Credit

 

Applicable Margin
for Facility Fee

 

 

 

 

 

 

Less than or
equal to 2.5 to 1 (Level I)

1.025

 

0.225

 

 

 

 

 

 

 

 

Greater than
2.5 but less than
or equal to 3.5 to 1 (Level II)



0.800

 



0.200

 

 

 

 

 

 

 

 

Greater than
3.5 but less than
or equal to 4.5 to 1 (Level III)



0.600

 



0.150

 

 

 

 

 

 

 

 

Greater than
4.5 to 1 (Level IV)


0.400

 


0.100

 

 

          The Applicable Margin shall be adjusted as of the first day of each
fiscal quarter of the Company based on the Consolidated Fixed Charge Coverage
Ratio at the end of the fiscal quarter immediately preceding the fiscal quarter
most recently ended. As of the Effective Date, the Applicable Margin shall be
set as Level IV above. Notwithstanding the foregoing, upon the occurrence and
during the continuance of an Event of Default, the Applicable Margin shall be
the amount set forth above for Level I.

          "Arranger" means J.P. Morgan Securities Inc.

          "Assignment and Acceptance" is defined in Section 10.6.

          "BA Interest Period" means, relative to any BA Rate Loan, the period
beginning on (and


2

--------------------------------------------------------------------------------


including) the date on which such BA Rate Loan is made or continued to (but
excluding) the date which is 30, 60 or 90 days thereafter or such other period
of time agreed to by all the Banks, as a Canadian Borrower may elect under
Section 3.1 or 3.5, and each subsequent period commencing on the expiry of the
immediately preceding BA Interest Period and ending on the date 30, 60 or 90
days (or such other period acceptable to such Canadian Borrower and each of the
Banks) thereafter, as a Canadian Borrower may elect under Section 3.1 or 3.5,
provided, however, that (a) each BA Interest Period which would otherwise end on
a day which is not a Business Day shall end on the next succeeding Business Day,
and (b) no BA Interest Period shall be permitted which would end after the
Termination Date.

          "BA Rate" means with respect to a BA Rate Loan for the relevant BA
Interest Period, the sum of (a) the Applicable Margin plus (b) the bid rate
quoted by JPMCB Canada for its own acceptances for the relevant BA Interest
Period as of the Borrowing Date (the first day of such BA Interest Period).

          "BA Rate Loan" means a Loan in Canadian Dollars that bears interest
based on the BA Rate.

          "Banking Day" means (a) with respect to any LIBOR Rate Loan, a day on
which dealings are carried on in the London interbank market, and (b) with
respect to any BA Rate Loan, a day on which commercial banks are open for
foreign exchange business in Canada and dealings in Canadian Dollars are carried
on in the applicable offshore foreign exchange interbank market or other market
in which disbursement of or payment in Canadian Dollars will be made or received
hereunder.

          "Banks" is defined in the first paragraph of this Agreement, and shall
include JPMCB in its capacity as Swing Line Bank and Issuing Bank unless
otherwise specified.

          "Board of Directors" means: (1) with respect to a corporation, the
board of directors of the corporation or such directors or committee serving a
similar function; (2) with respect to a limited liability company, the board of
managers of the company or such managers or committee serving a similar
function; (3) with respect to a partnership, the Board of Directors of the
general partner of the partnership; and (4) with respect to any other Person,
the managers, directors, trustees, board or committee of such Person or its
owners serving a similar function.

          "Borrowing Date" means a date on which an Advance is made hereunder.

          "British Pounds Sterling" or "£" means the lawful currency of the U.K.

          "Business Day" means (a) any day other than a Saturday, Sunday or
other day on which banks generally are not open in Chicago or Detroit for the
conduct of substantially all of their commercial lending activities, (b) if the
applicable Business Day relates to any Advances to a Canadian Borrower, a day
which is also a day on which banks generally are open in Toronto, Canada for the
conduct of substantially all of their commercial lending activities, and (c) if
the applicable Business Day relates to any Fixed Rate Loan, such a day which is
also a Banking Day.

          "Canadian Borrower" means the Company (if the Company is borrowing in
Canadian Dollars), Wolverine World Wide Corporation, Inc. or such other
Subsidiary of the Company which (i) is organized under the laws of Canada or any
political subdivision thereof, (ii) is approved by the Agent and (iii) satisfies
the requirements to become a Foreign Subsidiary Borrower hereunder.

          "Canadian Dollars" or "C$" means the lawful currency of Canada.

          "Canadian Revolving Loans" means Revolving Loans made to the Canadian
Borrower.


3

--------------------------------------------------------------------------------




          "Capital Stock" means (i) in the case of any corporation, all capital
stock (whether common, preferred or any other type) and any securities
exchangeable for or convertible into capital stock and any warrants, rights or
other options to purchase or otherwise acquire capital stock or such securities
or any other form of equity securities, (ii) in the case of an association or
business entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person.

          "Capitalized Lease" of a Person means any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Generally Accepted Accounting Principles.

          "Cash Equivalent Investments" means (i) short-term obligations of, or
fully guaranteed by, the United States of America, (ii) commercial paper rated
A-1 or better by Standard & Poor's Ratings Services or P-1 or better by Moody's
Investors Service, Inc., (iii) demand deposit accounts maintained in the
ordinary course of business, and (iv) certificates of deposit issued by and time
deposits with commercial banks (whether domestic or foreign) having capital and
surplus in excess of $100,000,000; provided in each case that the same provides
for payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest.

          "Change of Control" means and includes each and every issue, transfer,
or other disposition of shares of the stock of the Company (including without
limitation, pursuant to a merger or consolidation otherwise permitted hereunder)
which results in a Person or Group (other than the Current Management Group)
beneficially owning or controlling, directly or indirectly, greater than 50% of
the Voting Stock of the Company. As used in this definition, "Current Management
Group" means: (i) Steven M. Duffy, V. Dean Estes, Stephen L. Gulis, Jr., Blake
Krueger, Timothy J. O'Donovan, Nicholas P. Ottenwess and James D. Zwiers or (ii)
any Group which includes and is under the general direction of any of the
above-named persons; "Group" means any group or related persons constituting a
"group" for the purposes of Section 13(d) of the Securities Exchange Act of
1934, as amended, or any successor provision; and "Voting Stock" means
securities of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to elect a majority of the corporate
directors (or Persons performing similar functions).

          "Commitment" means, as to any Bank at any time, its obligation to make
Revolving Loans to the Borrowers under Section 2.1 and to participate in Swing
Line Loans and Letters of Credit hereunder in an aggregate U.S. Dollar Amount
not to exceed at any time outstanding the U.S. Dollar amount set forth opposite
such Bank's name on the signature pages hereof under the heading "Commitment" or
as otherwise established pursuant to Section 10.6, Section 2.2(b) or otherwise
hereunder, as such amount may be modified from time to time pursuant to the
applicable provisions hereof.

          "Consolidated Adjusted Net Earnings" means, with reference to any
period, the Consolidated Net Earnings for such period, plus, to the extent
deducted from revenues in determining Consolidated Net Earnings for such period,
extraordinary or non-recurring non-cash losses incurred other than in the
ordinary course of business, and minus, to the extent included in Consolidated
Net Earnings, extraordinary or non-recurring gains realized other than in the
ordinary course of business.

          "Consolidated Adjusted Net Earnings Available for Fixed Charges"
means, for any period, the sum of (i) Consolidated Adjusted Net Earnings during
such period plus (ii) to the extent deducted in determining Consolidated Net
Earnings, all provisions for all federal, state or other income taxes made by
the Company

4

--------------------------------------------------------------------------------


and its Subsidiaries during such period plus (iii) to the extent deducted in
determining Consolidated Net Earnings, Consolidated Fixed Charges during such
period.

          "Consolidated Fixed Charge Coverage Ratio" means, as of the end of any
fiscal quarter of the Company, the ratio of (i) the Consolidated Adjusted Net
Earnings Available for Fixed Charges for the four fiscal quarters then ending to
(ii) the Consolidated Fixed Charges for such four fiscal quarters.

          "Consolidated Fixed Charges" means, for any period, the sum of (i) all
Rentals (other than Rentals on Capitalized Leases) payable during such period by
the Company and its Subsidiaries and (ii) all Interest Charges of the Company
and its Subsidiaries payable with respect to such period, all as determined on a
consolidated basis.

          "Consolidated Net Earnings" means, with reference to any period, the
net income (or loss) of the Company and its Subsidiaries for such period (taken
as a cumulative whole), as determined in accordance with Generally Accepted
Accounting Principles, after eliminating all offsetting debits and credits
between the Company and its Subsidiaries, all earnings or losses attributable to
minority interests in Subsidiaries, and all other items required to be
eliminated in the course of the preparation of consolidated financial statements
of the Company and its Subsidiaries in accordance with Generally Accepted
Accounting Principles.

          "Consolidated Net Worth" means, as of any date, the consolidated
stockholders' equity of the Company and its Subsidiaries calculated in
accordance with Generally Accepted Accounting Principles on a consolidated basis
as of such date.

          "Consolidated Total Assets" means, as of any date, the total assets of
the Company and its Subsidiaries, calculated in accordance with Generally
Accepted Accounting Principles on a consolidated basis as of such date.

          "Consolidated Total Capitalization" means, as of any date, the sum of
(i) Consolidated Total Debt and (ii) Consolidated Net Worth as of such date.

          "Consolidated Total Debt" means, as of any date, the consolidated
Indebtedness of the Company and its Subsidiaries as of such date.

          "Consolidated Total Debt to Total Capitalization Ratio" means, as of
any date, the ratio of Consolidated Total Debt to Consolidated Total
Capitalization as of such date.

          "Contingent Liabilities" of any Person means, as of any date, all
obligations of such Person or of others for which such Person is contingently
liable, as obligor, guarantor, surety or in any other capacity, or in respect of
which obligations such Person assures a creditor against loss or agrees to take
any action to prevent any such loss (other than endorsements of negotiable
instruments for collection in the ordinary course of business), including
without limitation all reimbursement obligations of such Person in respect of
any letters of credit or similar obligations and all obligations of such Person
to advance funds to, or to purchase assets, property or services from, any other
Person in order to maintain the financial condition of such other Person.

          "Defaulting Bank" means any Bank that (a) on any Borrowing Date fails
to make available to the Agent such Bank's Loans required to be made to a
Borrower on such Borrowing Date or (b) shall not have made a payment to the
Agent (including in its capacity as Swing Line Bank or Issuing Bank) required
under this Agreement. Once a Bank becomes a Defaulting Bank, such Bank shall
continue as a Defaulting Bank until such time as such Defaulting Bank makes
available to the Agent the amount of

5

--------------------------------------------------------------------------------


such Defaulting Bank's Loans and/or to the Swing Line Bank such payments
requested by the Swing Line Bank together with all other amounts required to be
paid to the Agent and/or the Swing Line Bank pursuant to this Agreement.

          "Domestic Subsidiary" means any Subsidiary that is not a Foreign
Subsidiary.

          "Domestic Subsidiary Borrower" means each Subsidiary Borrower that is
a Domestic Subsidiary.

          "Effective Date" means the date of this Agreement.

          "Eligible Currency" means any currency (i) that is readily available,
(ii) that is freely traded, (iii) in which deposits are customarily offered to
banks in the London interbank market, (iv) which is convertible into U.S.
Dollars in the international interbank market and (v) as to which a U.S. Dollar
Amount may be readily calculated.

          "Environmental Laws" at any date means all provisions of law, statute,
ordinances, rules, regulations, judgments, writs, injunctions, decrees, orders,
awards and standards (but only to the extent such standards could be determined
to be legally binding or the violation of such standards could give rise to
liability of the Company or any of its Subsidiaries) promulgated by the
government of the United States of America or any foreign government or by any
state, province, municipality or other political subdivision thereof or therein
or by any court, agency, instrumentality, regulatory authority or commission of
any of the foregoing concerning the protection of, or regulating the discharge
of substances into, the environment.

          "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

          "Euro", "EUR" or "€" means the Euro referred to in Council Regulation
(EC) No. 1103/97 dated June 17, 1997 passed by the Council of the European
Union, or, if different, the then lawful currency of the member states of the
European Union that participate in the third stage of Economic and Monetary
Union.

          "Event of Default" means any of the events or conditions described in
Section 8.1.

          "Exchange Rate" means on any day, for purposes of determining the U.S.
Dollar Amount of any currency other than U.S. Dollars, the rate at which such
currency may be exchanged into U.S. Dollars at the time of determination on such
day on the Reuters Currency pages, if available, for such currency. In the event
that such rate does not appear on any Reuters Currency pages, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Agent and the Borrowers,
or, in the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of U.S. Dollars for delivery two Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

          "Federal Funds Effective Rate" means, for any day, an interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day

6

--------------------------------------------------------------------------------


is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations at approximately
10:00 a.m. (Chicago time) on such day on such transactions received by the Agent
from three Federal funds brokers of recognized standing selected by the Agent in
its sole discretion.

          "Fixed Rate Loan" means any LIBOR Rate Loan or any BA Rate Loan.

          "Floating Rate" means, for any day, a rate per annum equal to (i) with
respect to Loans to the Company or a Domestic Subsidiary Borrower, the higher of
the Prime Rate for such day and the sum of the Federal Funds Effective Rate for
such day plus ½% per annum and (ii) with respect to Loans to the Canadian
Borrower, the higher of the Prime Rate or the sum of 1.0% plus the BA Rate for a
one month BA Interest Period, for such day, in each case changing when and as
the Prime Rate, BA Rate or the Federal Funds Effective Rate changes, as
applicable.

          "Floating Rate Loan" means any Loan which bears interest at the
Floating Rate.

          "Foreign Currency" means any currency other than U.S. Dollars.

          "Foreign Subsidiary" means each Subsidiary organized under the laws of
a jurisdiction outside of the United States.

          "Foreign Subsidiary Borrower" means each Subsidiary Borrower that is a
Foreign Subsidiary.

          "Generally Accepted Accounting Principles" means generally accepted
accounting principles in effect from time to time applied on a basis consistent
with that reflected in the financial statements referred to in Section 6.6.

          "Guarantor" means, collectively, the Company as a guarantor under the
Guaranty, and any other Person that is a guarantor under the Guaranty at any
time.

          "Guaranty" means that certain Guaranty dated as of the Effective Date
executed by the Company in favor of the Agent, for the ratable benefit of the
Banks, as it may be amended, restated or otherwise modified and in effect from
time to time.

          "Indebtedness" of any Person means, as of any date, (a) all
obligations of such Person for borrowed money, off balance sheet financings
(whether under an asset securitization (including without limitation any
Qualified Receivables Transaction), synthetic leases or similar transactions
which are the functional equivalent or take the place of borrowing but do not
constitute a liability on the balance sheet of such Person, with the amount
outstanding thereunder determined based in the amount that would be outstanding
if such transaction were structured as a lending transaction shown as a
liability on the balance sheet of such Person) or similar obligations (other
than trade accounts payable arising in the ordinary course of such Person's
business and payable on terms customary in the trade), (b) all obligations as
lessee under any lease which, in accordance with Generally Accepted Accounting
Principles, is or should be capitalized on the books of the lessee, and (c) all
obligations of others similar in character to those described in clauses (a) and
(b) of this definition for which such Person is liable, contingently or
otherwise, as obligor, guarantor or in any other capacity, or in respect of
which obligations such Person assures a creditor against loss or agrees to take
any action to prevent any such loss (other than endorsements of negotiable
instruments for the collection in the ordinary course of business), including
without limitation all reimbursement obligations of such Person in respect of
letters of credit or similar obligations and all obligations of such Person to
advance funds to, or to purchase assets, property or services from, any other
Person in order to maintain the financial condition of

7

--------------------------------------------------------------------------------


such Person; except that 'Indebtedness' shall not include obligations now or in
the future owing to the Company by any of its Subsidiaries.

          "Interest Charges" means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
Generally Accepted Accounting Principles): (A) all interest in respect of
Indebtedness of the Company and its Subsidiaries (including imputed interest on
Capitalized Leases) deducted in determining Consolidated Net Earnings for such
period, and (B) all debt discount and expense amortized or required to be
amortized in the determination of Consolidated Net Earnings for such period.

          "Interest Payment Date" means (a) with respect to any Floating Rate
Loan, the first Business Day of each month, commencing with the first such day
occurring after the Effective Date, and (b) with respect to any Fixed Rate Loan,
the last day of the Interest Period with respect to such Fixed Rate Loan and, if
such Interest Period exceeds three months, the day in the third month following
the month the Loan proceeds were disbursed (or, in the case of the continuation
of a Loan as, or conversion of a Loan to, a Fixed Rate Loan, the day in the
third month following the month in which such continuation or conversion
occurred) that numerically corresponds to the date on which the Loan proceeds
were disbursed (or to the date on which such continuation or conversion
occurred) or, if there is no numerically corresponding day, the last Business
Day of that third month.

          "Interest Period" means any BA Interest Period or any LIBOR Interest
Period.

          "Investment" of a Person means any loan, advance (other than
commission, travel and similar advances to officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

          "Issuing Bank" means the Agent in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 3.8. The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by any Lending Installation of the Issuing Bank,
in which case the term "Issuing Bank" shall include any such Lending
Installation with respect to Letters of Credit issued by such Lending
Installation.

          "JPMCB" means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.

          "JPMCB Canada" means JPMorgan Chase Bank, N.A., Toronto Branch,
together with its Affiliates and successors and assigns.

          "LC Disbursement" means a payment made by the Issuing Bank pursuant to
a Letter of Credit.

          "LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Bank at any time shall be
its Pro Rata Share of the total LC Exposure at such time.


8

--------------------------------------------------------------------------------




          "Lending Installation" means, with respect to a Bank (including the
Swing Line Bank) or the Agent, the office, branch, subsidiary or affiliate of
such Bank or the Agent with respect to each Agreed Currency listed on the
administrative information sheets provided to the Agent in connection herewith
or otherwise selected by such Bank or the Agent pursuant to Section 3.9.

          "Letter of Credit" means any letter of credit issued pursuant to this
Agreement.

          "LIBOR Interest Period" means, with respect to any LIBOR Rate Loan,
the period commencing on the day such LIBOR Rate Loan is made or converted to a
LIBOR Rate Loan and ending on the date 1, 2, 3, or 6 months (or such other
period acceptable to the Borrower and each of the Banks) thereafter, as a
Borrower may elect under Section 3.1 or 3.5, and each subsequent period
commencing on the expiry of the immediately preceding LIBOR Interest Period and
ending on the date 1, 2, 3, or 6 months (or such other period acceptable to the
Borrower and each of the Banks) thereafter, as the Borrower may elect under
Section 3.1 or 3.5, provided, however, that (a) any LIBOR Interest Period which
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month, (b) each LIBOR Interest Period which would otherwise end on a day which
is not a Business Day shall end on the next succeeding Business Day or, if such
next succeeding Business Day falls in the next succeeding calendar month, on the
next preceding Business Day, and (c) no LIBOR Interest Period shall be permitted
which would end after the Termination Date.

          "LIBOR Rate" means, with respect to any LIBOR Rate Loan and the
related Interest Period, the per annum rate that is equal to the sum of:

                    (a)          the Applicable Margin, plus

                    (b)          the per annum rate of interest determined by
dividing (i) the LIBOR Reference Rate for such LIBOR Rate Loan; by (ii) a
percentage equal to 100% minus that percentage (expressed as a decimal) that is
specified on the first day of such Interest Period by the Board of Governors of
the Federal Reserve System (or any successor agency thereto) for determining the
maximum reserve requirement (including, without limitation, any marginal,
emergency or special reserves) with respect to LIBOR funding (currently referred
to as "eurocurrency liabilities" in Regulation D of such Board) maintained by a
member bank of such System; plus, in each case, all other applicable costs,
expenses and reserves (including without limitation the cost of compliance with
any existing requirements of the Bank of England Act of 1998 and/or Bank of
England and/or the Financial Services Authority to place non-interest bearing or
special deposits with the Bank of England and/or pay fees to the Financial
Services Authority in connection with advances denominated in British Pounds
Sterling) for any LIBOR Rate Loan denominated in any Agreed Foreign Currency;

all as conclusively determined by the Agent, and such LIBOR Rate to be adjusted
as and when any change occurs in applicable costs, expenses and reserves as
described above.

          "LIBOR Rate Loan" means any Loan which bears interest at the LIBOR
Rate.

          "LIBOR Reference Rate" means, with respect to a LIBOR Rate Loan for
the relevant Interest Period, the rate per annum determined by the Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers' Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Telerate screen page), for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the "LIBOR Reference Rate" shall
be determined by the Agent to be the rate at which the Agent offers to place
deposits in the currency

9

--------------------------------------------------------------------------------


of such Borrowing for such Interest Period to first-class banks in the London
interbank market at approximately 11:00 a.m., London time, on the Quotation Day
for such Interest Period. Notwithstanding the foregoing, LIBOR Reference Rate
for any LIBOR Rate Loan shall mean such other rate as agreed to by the Agent,
the applicable Borrower and all Banks for such LIBOR Rate Loan.

          "Loan" means any Revolving Loan or any Swing Line Loan.

          "Loan Documents" means this Agreement, the Notes, the Guaranty and the
other agreements, certificates and other documents contemplated hereby or
executed or delivered pursuant hereto by any Borrower or Guarantor at any time
with or in favor of the Agent or any Bank.

          "Local Time" means, with respect to an Advance, or a conversion or
continuation thereof, to (a) the Company or a Domestic Subsidiary Borrower,
Chicago time, (b) a Canadian Borrower, Toronto time, and (c) any other Borrower,
London time or the local time of the Lending Installation of the Agent with
respect to such Borrower if it is not the Agent's Lending Installation in
London.

          "Material Adverse Effect" means a material adverse effect on (i) the
business, property, condition (financial or otherwise), results of operations,
or prospects of the Company and its Subsidiaries taken as a whole, (ii) the
ability of any Borrower or Guarantor to perform its obligations under the Loan
Documents to which it is a party, or (iii) the validity or enforceability of the
Loan Documents or the rights or remedies of the Agent or the Banks thereunder.

          "Material Subsidiary" means (1) any Subsidiary Borrower and (2) any
other Subsidiary of the Company if:

                    (a)          The assets of such Subsidiary (valued at book
value) as at the end of the immediately preceding fiscal year exceed 5% of
Consolidated Total Assets; or

                    (b)          The aggregate sum of all assets (valued at book
value) of such Subsidiary, when combined with the assets of all other
Subsidiaries to which Section 8.1(i) would have applied if not for the
limitations set forth herein at any time during the three-year period
immediately preceding the date of such determination, exceeds 5% of Consolidated
Total Assets; or

                    (c)          The percentage of Consolidated Net Earnings
contributed by such Subsidiary during the immediately preceding fiscal year
exceeds 5%; or

                    (d)          5% is less than the sum of (i) the percentage
of Consolidated Net Earnings contributed by such Subsidiary during its
Applicable Year and (ii) the percentage of Consolidated Net Earnings contributed
during its Applicable Year by each other Subsidiary of the Company to which
Section 8.1(i) would have applied at any time during the three-year period
immediately preceding the date of such determination if not for the limitations
set forth herein. The "Applicable Year" for each such Subsidiary shall be the
last complete fiscal year of the Company and its Subsidiaries immediately
preceding the date of the occurrence of the relevant event or circumstance
described in Section 8.1(i).

          "1998 Note Agreements" means the Note Agreements dated December 8,
1998, Re: $75,000,000 6.5% Senior Notes Due December 8, 2008, together with any
document or instrument executed pursuant thereto, between the Company and each
of the respective parties thereto.

          "Notes" are defined in Section 2.5.

          "Outstanding Credit Exposure" means, as to any Bank at any time, the
U.S. Dollar Amount of the

10

--------------------------------------------------------------------------------


sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) its Swing Line Exposure at such time, plus (iii) its LC
Exposure at such time.

          "Overdue Rate" means (a) in respect of principal on Floating Rate
Loans, a rate per annum that is equal to the sum of two percent (2%) plus the
Prime Rate, (b) in respect of Fixed Rate Loans, a rate per annum that is equal
to the sum of two percent (2%) plus the per annum rate in effect thereon until
the end of the then-current Interest Period for such Loan and thereafter a rate
per annum that is equal to the sum of two percent (2%) plus the Prime Rate (or,
in the case of any Fixed Rate Loan denominated in any Agreed Currency other than
U.S. Dollars or Canadian Dollars, the per annum rate equivalent to the Prime
Rate for such currency as determined by the Agent) , (c) in respect of Swing
Line Loans, a rate per annum that is equal to the sum of two percent (2%) plus
the per annum rate in effect thereon, and (d) in respect of other amounts
payable by the Borrowers hereunder (other than interest) a per annum rate that
is equal to the sum of two percent (2%) plus the Prime Rate.

          "PBGC" means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

          "Person" shall include an individual, a corporation, an association, a
partnership, a trust or estate, a joint stock company, an unincorporated
organization, a joint venture, a government (foreign or domestic), and any
agency or political subdivision thereof, and any other entity.

          "Plan" means, with respect to any Person, any employee benefit or
other plan maintained by such Person for its employees and covered by Title IV
of ERISA or to which Sec. 412 of the Internal Revenue Code of 1986, as amended
from time to time, applies.

          "Prime Rate" means (a) with respect to Loans to the Company or a
Domestic Subsidiary Borrower or Loans denominated in U.S. Dollars to the
Canadian Borrower, a rate per annum equal to the prime rate of interest
announced or established from time to time by JPMCB or its parent (which is not
necessarily the lowest rate charged to any customer), and (b) with respect to
Loans denominated in Canadian Dollars to the Canadian Borrower, a rate per annum
equal to the prime rate or the reference rate of interest (however designated)
of JPMCB Canada or other comparable rate for JPMCB Canada for determining
interest chargeable by it on Canadian Dollar commercial loans made in Canada (it
being acknowledged that such rate may not necessarily be the lowest rate charged
by JPMCB Canada to any of its customers) announced or established from time to
time by JPMCB Canada, in each case changing when and as such rate changes.

          "Prior Credit Agreement" means the Credit Agreement dated as of May
29, 2001, as amended, among the Company, the foreign subsidiary borrowers party
thereto, the lenders party thereto, JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as Agent, Harris Trust and
Savings Bank, as syndication agent, and Comerica Bank, as documentation agent.

          "Pro Rata Share" means, for each Bank, the ratio of such Bank's
Commitment to the Aggregate Commitment. If the Commitments have terminated or
expired, the Pro Rata Shares shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

          "Qualified Receivables Transaction" means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which the Company or any Subsidiary may sell, convey or otherwise transfer to
a newly-formed Subsidiary or other special-purpose entity, or any other Person,
any accounts or notes receivable and rights related thereto, provided that (i)
all of the terms and conditions of such transaction or series of transactions,
including without limitation the amount and type of any recourse to the Company
or any Subsidiary with respect to the assets transferred, are

11

--------------------------------------------------------------------------------


acceptable to the Agent and the Required Banks, and (ii) the aggregate
Receivables Transaction Attributed Indebtedness incurred in all such
transactions does not exceed $100,000,000.

          "Quotation Day" means, with respect to any LIBOR Rate Loan and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period as
determined by the Agent.

          "Receivables Transaction Attributed Indebtedness" means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transaction were
structured as a secured lending transaction rather than as a purchase.

          "Rentals" means, with respect to any period, the sum of all payments
(including as such all payments which a lessee is obligated to make to the
lessor on termination of the lease or surrender of the property) payable by the
Company or a Subsidiary, as lessee or sublessee under a lease of real or
personal property (other than Capitalized Leases), EXCLUDING any amounts
required to be paid by the Company or a Subsidiary (whether or not designated as
rents or additional rents) (a) on account of maintenance, repairs, insurance,
taxes and similar charges, or (b) which are based on profits, revenues or sales
realized by the lessee from the leased property or otherwise based on the
performance of the lessee.

          "Required Banks" means Banks holding greater than 50% of the aggregate
principal amount of the Aggregate Outstanding Credit Exposure then outstanding
(or 50% of the Aggregate Commitments if the Aggregate Outstanding Credit
Exposure is zero).

          "Restricted Borrower" means each Subsidiary Borrower other than (a)
the Canadian Borrower, (b) the U.K. Borrowers and (c) any other Borrower
approved by all Banks as eligible to obtain Revolving Loans.

          "Revolving Loan" means any Loan made under Section 2.1.

          "Same Day Funds" means (a) with respect to disbursements and payments
in U.S. Dollars, immediately available funds, and (b) with respect to
disbursements and payments in any other Agreed Currency, same day or other funds
as may be determined by the Agent to be customary in the place of disbursement
or payment for the settlement of international banking transactions in such
Agreed Currency.

          "Subsidiary" of any Person means any Person (whether now existing or
hereafter organized or acquired) in which at least a majority of the Capital
Stock of each class having ordinary voting power for the election of members of
the Board of Directors (other than Capital Stock which has such power only by
reason of the happening of a contingency), at the time as of which any
determination is being made, is owned, beneficially and of record, by such
Person or by one or more of the other Subsidiaries of such Person or by any
combination thereof.

          "Subsidiary Borrower" means each Subsidiary party to this Agreement as
a Subsidiary Borrower on the Effective Date and any Subsidiary added to this
Agreement as a Subsidiary Borrower after the Effective Date pursuant to Section
10.1(b).

          "Subsidiary Indebtedness Increase Election" means an election by the
Company, to be made in writing to the Agent, to increase the amount of
Indebtedness of its Subsidiaries permitted by Section 7.2(h)(iii) from 10% of
Consolidated Net Worth to 20% of Consolidated Net Worth, provided that such
election will be effective when each of the following conditions is satisfied:
(a) the Company shall make

12

--------------------------------------------------------------------------------


such election and designate, in writing to the Agent, certain Subsidiaries as
Unrestricted Subsidiaries, (b) the Company shall be in pro forma compliance with
all covenants under this Agreement at the time of such election and after giving
effect to such election, (c) no Event of Default or Unmatured Default shall
exist at the time of such election or after giving effect to such election and
(d) the Company shall provide a certificate of its chief financial officer and
pro forma financial statements, excluding all such Unrestricted Subsidiaries (as
described in Section 10.15) and in form and detail satisfactory to the Agent,
demonstrating compliance with all covenants under this Agreement at the time of
such election. The Company may modify, in writing to the Agent, the Subsidiaries
designated as Unrestricted Subsidiaries under a Subsidiary Indebtedness Increase
Election, provided that the Company complies with the requirements in clauses
(a) through (d) of the foregoing sentence as if such modification were a new
Subsidiary Indebtedness Increase Election. The Company may rescind the
Subsidiary Indebtedness Increase Election at any time, and make a new Subsidiary
Indebtedness Increase Election at any time after any such rescission.

          "Substantial Portion" means, with respect to the assets of the Company
and its Subsidiaries, assets which (a) represents more than 10% of the
Consolidated Total Assets as would be shown in the consolidated financial
statements of the Company and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made
(or if financial statements have not been delivered hereunder for that month
which begins the twelve-month period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that month), (b) is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Company and its Subsidiaries as reflected in the
financial statements referred to in clause (a) above, (c) represents more than
25% of the Consolidated Total Assets as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as of the Effective
Date or (d) is responsible for more than 25% of the consolidated net sales or of
the consolidated net income of the Company and its Subsidiaries as reflected in
the financial statements referred to in clause (c) above.

          "Swap Agreement" means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or its Subsidiaries shall be a Swap Agreement.

          "Swing Line Bank" means JPMCB as the Swing Line Bank hereunder. Any
reference to the Agent shall also be deemed reference to the Agent in its
capacity as the Swing Line Bank hereunder, and any reference to Swing Line Bank
shall be deemed references to the appropriate Lending Installation of the Swing
Line Bank for the relevant Borrower.

          "Swing Line Borrowing Notice" is defined in Section 3.7(b).

          "Swing Line Loan" means a Loan made available to a Borrower by the
Swing Line Bank pursuant to Section 3.7.

          "Swing Line Exposure" means, at any time, the aggregate principal
amount of all Swing Line Loans outstanding at such time. The Swing Line Exposure
of any Bank at any time shall be its Pro Rata Share of the total Swing Line
Exposure at such time.

          "Termination Date" means the earlier to occur of (a) July 22, 2010,
and (b) the date on which the Commitments shall be terminated pursuant to
Section 2.2 or 8.2.


13

--------------------------------------------------------------------------------




          "Type" means, with respect to any Loan, its nature as a Floating Rate
Loan, BA Rate Loan or a LIBOR Rate Loan.

          "U.K." means the United Kingdom of Great Britain and Northern Ireland.

          "U.K. Borrower" means Hush Puppies (UK) Ltd., Merrell (Europe)
Limited, Merrell Europe B.V., Wolverine Europe Limited, Wolverine World Wide
Europe Limited or such other Subsidiary of the Company which (i) is approved by
the Agent and (ii) satisfies the other requirements to become a Foreign
Subsidiary Borrower hereunder.

          "Unmatured Default" means an event which but for the lapse of time or
the giving of notice, or both, would constitute an Event of Default.

          "Unrestricted Subsidiaries" means the Subsidiaries that have been
designated by the Company as Unrestricted Subsidiaries from time to time in
connection with a Subsidiary Indebtedness Increase Election or any modification
thereof permitted hereunder.

          "U.S. Dollar Amount" of any currency at any date means (i) the amount
of such currency if such currency is U.S. Dollars, or (ii) the equivalent in
such currency of such amount of U.S. Dollars if such currency is any currency
other than U.S. Dollars, determined by the Agent pursuant to its standard
procedures using the Exchange Rate with respect to such Foreign Currency at the
time in effect.

          "U.S. Dollars" and "$" means the lawful money of the United States of
America.

          1.2          As used herein, the terms "Agent", "Bank", "Banks",
"Borrower", "Borrowers", "Company", "Documentation Agents", "Syndication Agent"
and "this Agreement" shall have the respective meanings ascribed thereto in the
introductory paragraph of this Agreement. Such terms, together with the other
terms defined in Section 1.1, shall include both the singular and the plural
forms thereof and shall be construed accordingly. All computations required
hereunder and all financial terms used herein shall be made or construed in
accordance with Generally Accepted Accounting Principles unless such principles
are inconsistent with the express requirements of this Agreement. Use of the
terms "herein", "hereof", and "hereunder" shall be deemed references to this
Agreement in its entirety and not to the Section or clause in which such term
appears.


ARTICLE II.  THE COMMITMENTS

          2.1          Commitments of the Banks. Each Bank agrees, for itself
only, subject to the terms and conditions of this Agreement, to lend to the
Borrowers from time to time from the Effective Date until the Termination Date,
Revolving Loans and to participate in Swing Line Loans and Letters of Credit
made upon the request of a Borrower, provided that, after giving effect to the
making of each such Loan, such Bank's Outstanding Credit Exposure shall not
exceed its Commitment. Subject to the terms of this Agreement, the Borrowers may
borrow, repay and reborrow Revolving Loans at any time prior to the Termination
Date. Each borrowing under this Section 2.1 shall be made from the Banks pro
rata in accordance with their Commitments. Revolving Loans may only be made in
the Agreed Currencies applicable to such Borrower. All Revolving Loans to any
Foreign Subsidiary Borrower (other than the Canadian Borrower) shall be
restricted to LIBOR Rate Loans. All Revolving Loans to the Canadian Borrower
denominated in (i) Canadian Dollars shall be restricted to BA Rate Loans or
Floating Rate Loans, (ii) U.S. Dollars shall be restricted to LIBOR Rate Loans
or Floating Rate Loans and (iii) Euros shall be restricted to LIBOR Rate Loans.
Notwithstanding anything herein to the contrary, the Loans that

14

--------------------------------------------------------------------------------


may be obtained by any Restricted Borrower shall be limited to Swing Line Loans.

          2.2          Termination; Reductions and Increases in Aggregate
Commitment.

                    (a)          The Company shall have the right to terminate
or reduce the Commitments at any time and from time to time, provided that (i)
the Company shall give three Business Days' prior written notice of such
termination or reduction to the Agent (with sufficient executed copies for each
Bank) specifying the amount and effective date thereof, (ii) each partial
reduction of the Commitments shall be in a minimum amount of $10,000,000 and in
an integral multiple of $10,000,000, and shall reduce all Commitments
proportionately, (iii) no such termination or reduction shall be permitted with
respect to any portion of the Commitments as to which a request for a Loan
pursuant to Section 3.1 is then pending, and (iv) the Commitments may not be
terminated if any Advances are then outstanding and may not be reduced below the
principal amount of Advances then outstanding. The Commitments or any portion
thereof so terminated or reduced may not be reinstated.

                    (b)          With the prior consent of the Agent and one or
more existing Banks or other financial institutions selected by the Arranger in
consultation with the Company, the Company may request to increase the Aggregate
Commitment in increments of $5,000,000, provided that the Aggregate Commitment
shall not exceed $225,000,000 without the consent of all the Banks. Any such
request to increase the Aggregate Commitment shall be deemed to be a
certification by the Company that at the time of such request, there exists no
Event of Default or Unmatured Default and the representations and warranties
contained in Article VI are true and correct as of such date. Any request from
the Company to increase the Aggregate Commitment shall be implemented by one or
more existing Banks agreeing to increase their Commitments (provided that no
Bank shall have any obligation to increase its Commitment) or by one or more new
lenders agreeing to become a Bank hereunder or by any combination of the
foregoing, as determined by the Agent and the Arranger and as agreed to by the
Company. Prior to any such increase in the Aggregate Commitment becoming
effective, the Agent shall have received:

                    (i)          copies, certified by the secretary of each
Borrower of its Board of Directors' resolutions and of resolutions or actions of
any other body authorizing such increase in the Aggregate Commitment;

                    (ii)          a certificate, signed by the chief financial
officer of the Company showing that after giving effect to the increase in the
Aggregate Commitment, no Event of Default or Unmatured Default shall occur and
the Borrowers shall be in compliance with all covenants under this Agreement;

                    (iii)          copies of all governmental and
nongovernmental consents, approvals, authorizations, declaration, registrations
or filings required on the part of each Borrower in connection with the increase
in the Aggregate Commitment, certified as true and correct in full force and
effect as of the date of the increase by a duly authorized officer of the
Company, or if none are required, a certificate of such officer to that effect;

                    (iv)          evidence reasonably satisfactory to the Agent
that no Material Adverse Effect shall have occurred with respect to the Company
and its Subsidiaries since the most recent financial statements provided to the
Banks hereunder; and

                    (v)          such other documents and conditions as the
Agent or its counsel may have reasonably requested.


15

--------------------------------------------------------------------------------




          2.3          Facility and LC Fees. (a) The Borrowers jointly agree to
pay to the Agent (at the appropriate Agent Payment Office) for the pro rata
benefit of the Banks a facility fee on the daily average amount of the
Commitments whether used or unused, for the period from the Effective Date to
but excluding the Termination Date, in arrears, at a rate equal to the
Applicable Margin. Accrued facility fees shall be payable quarterly, in arrears,
on the first Business Day of each February, May, August and November, commencing
on such Business Day in the month of August, 2005, and on the Termination Date.

                    (b) The Borrower requesting a Letter of Credit agrees to pay
(i) to the Agent for the account of each Bank a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the Applicable
Margin on the average daily amount of such Bank's LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Bank's Commitment terminates and the date on which such Bank ceases
to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which
shall accrue at the rate or rates per annum separately agreed upon between the
Company and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank's standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). All fees paid under this
Section 2.3 shall not be refundable under any circumstances.

          2.4          Agent's Fee. The Company agrees to pay to the Agent an
agency fee for its services as Agent under this Agreement in such amounts and at
such times as may be agreed upon in writing by the Company and the Agent.

          2.5          Noteless Agreement; Evidence of Indebtedness.

                    (a)          Each Bank shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrowers to such Bank resulting from each Loan made by such Bank from time to
time, including the amounts of principal and interest payable and paid to such
Bank from time to time hereunder.

                    (b)          The Agent shall also maintain accounts in which
it will record (i) the amount of each Revolving Loan and Swing Line Loan made
hereunder, the Type thereof and the Interest Period with respect thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrowers to each Bank hereunder, and (iii) the amount of any
sum received by the Agent hereunder from the Borrowers and each Bank's share
thereof.

                    (c)          The entries maintained in the accounts
maintained pursuant to paragraphs (a) and (b) above shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of the Agent or any Bank to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the obligations hereunder in accordance with their terms.


16

--------------------------------------------------------------------------------




                    (d)          Any Bank may request that its Revolving Loans
be evidenced by a promissory note or, in the case of the Swing Line Bank,
promissory notes representing its Revolving Loans and Swing Line Loans,
respectively, substantially in the form of Exhibit A-1 and Exhibit A-2
respectively, with appropriate changes for notes evidencing Swing Line Loans
(each a "Note"). In such event, the Borrower shall prepare, execute and deliver
to such Bank such Note or Notes payable to the order of such Bank. Thereafter,
the Loans evidenced by each such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 10.6) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 10.6 and not as described in paragraphs (a) and (b) above,
except to the extent that any such Bank or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (a) and (b) above.


ARTICLE III.  THE LOANS

          3.1          Disbursement of Loans.

                    (a)          Each Borrower shall give the Agent notice of
each requested Revolving Loan in substantially the form of Exhibit B hereto not
later than noon Local time or, in the case of any notices to be given to the
Lending Installation of the Agent in the U.K., 10:00 a.m. London time (i) three
Business Days prior to the date of such requested Loan in the case of any Fixed
Rate Loan, and (ii) on the date of such requested Loan in the case of a Floating
Rate Loan, which notice shall specify whether a BA Rate Loan, LIBOR Rate Loan or
Floating Rate Loan is requested and the permitted Agreed Currency requested and,
in the case of each requested Fixed Rate Loan, the Interest Period to be
initially applicable to such Loan. The Agent shall provide notice of such
requested Loan to each Bank promptly on the date such notice is received by the
Agent.

                    (b)          Subject to the terms and conditions of this
Agreement, the proceeds of any such requested Loan shall be made available to
the applicable Borrower by depositing the proceeds thereof, in Same Day Funds,
in an account maintained and designated by the Company at the applicable Agent
Payment Office, provided, that the proceeds of the initial Loan shall be used to
pay all amounts owing pursuant to the Prior Credit Agreement and the promissory
notes issued by the Company thereunder, at which time the commitments of the
Banks under the Prior Credit Agreement shall be terminated. Each Bank, on the
date of any such requested Loan, shall make its Pro Rata Share of such Loan
available in Same Day Funds at the applicable Agent Payment Office for
disbursement to the applicable Borrower. Unless the Agent shall have received
notice from any Bank prior to the date of any requested borrowing under this
Section 3.1 that such Bank will not make available to the Agent such Bank's Pro
Rata Share of such borrowing, the Agent may assume that such Bank has made such
portion available to the Agent on the date of such borrowing in accordance with
this Section 3.1(b). If and to the extent such Bank shall not have so made such
Pro Rata Share available to the Agent, the Agent may (but shall not be obligated
to) make such amount available to the applicable Borrower, and such Bank and
Borrower severally agree to pay to the Agent forthwith on demand such amount
together with interest thereon, for each day from the date such amount is made
available to the Company by the Agent until the date such amount is paid to the
Agent, at (x) in the case of the Company, at the interest rate applicable to
such Loan and (y) in the case of such Bank, the Federal Funds Effective Rate
(or, in the case of any Fixed Rate Loan denominated in any Agreed Currency other
than U.S. Dollars, the per annum rate equivalent to the Federal Funds Effective
Rate for such currency as determined by the Agent) for the first three days and
at the interest rate applicable to such Loan thereafter. If such Bank shall pay
to the Agent such amount, the amount so paid shall constitute a Loan by such
Bank as a part of such borrowing for purposes of this Agreement. The failure of
any Bank to make its Pro Rata Share of any such borrowing available to the Agent
shall not relieve any other Bank of its obligations to make available its Pro

17

--------------------------------------------------------------------------------


Rata Share of such borrowing on the date of such borrowing, but no Bank shall be
responsible for failure of any other Bank to make such Pro Rata Share available
to the Agent on the date of any such borrowing. Acceptance by any Borrower of
any Loan in an amount less than the amount requested by such Borrower as a
result of any Bank's failure to make its Pro Rata Share of such borrowing
available shall not constitute a waiver of such Borrower's right against such
Bank for any damages resulting therefrom.

                    (c)          All borrowings hereunder shall be due and
payable and bear interest as provided in Article IV hereof.

          3.2          Conditions for Disbursement of Initial Loan. The
obligation of the Banks to make the initial Loan hereunder is subject to receipt
by each Bank of the following documents and satisfaction of the following
conditions, each in form and substance satisfactory to each Bank:

                    (a)          Certificates of recent date of the appropriate
authority or official of the Company's and, to the extent required by the Agent,
each other Borrower's jurisdiction of incorporation listing all charter
documents of such Borrower on file in that office, together with copies of such
charter documents of such Borrower certified as of a recent date by such
authority or official and certified as true and correct as of the Effective Date
by a duly authorized officer of such Borrower;

                    (b)          Copies of the by-laws or similar documents with
respect to each Borrower, together with all authorizing resolutions and evidence
of other corporate action taken by each Borrower to authorize the execution,
delivery and performance by each Borrower of the Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby, each
certified as true and correct as of the Effective Date by a duly authorized
officer of such Borrower;

                    (c)          Certificates of incumbency of each Borrower
containing, and attesting to the genuineness of, the signatures of those
officers authorized to act on behalf of each Borrower in connection with the
Loan Documents to which it is a party and the consummation of the transactions
contemplated hereby, certified as true and correct as of the Effective Date by a
duly authorized officer of such Borrower;

                    (d)          The Guaranty duly executed by the Company;

                    (e)          The favorable written opinion of Warner,
Norcross & Judd LLP, counsel for the Company, with respect to each of the
matters as any of the Banks may reasonably request;

                    (f)          A certificate, signed by the chief financial
officer or treasurer of the Company, stating that on the initial credit
extension date no Event of Default or Unmatured Default has occurred and is
continuing;

                    (g)          A covenant compliance certificate in form of
Exhibit C hereto from the chief financial officer or treasurer of the Company
showing the computation of each of the financial covenants set forth herein;

                    (h)          A solvency certificate in form of Exhibit D
hereto from the chief financial officer or treasurer of the Company; and

                    (i)          Simultaneously with disbursement of the initial
Loan hereunder, payment in full of all principal of all promissory notes issued
pursuant to the Prior Credit Agreement and all accrued interest thereon through
the Effective Date (pursuant to such funding procedures among the Banks and the
Borrowers as detailed by the Agent on or prior to the Effective Date), together
with payment in full of all other

18

--------------------------------------------------------------------------------


indebtedness under the Prior Credit Agreement, including without limitation the
payment of all commitment and facility fees accrued through the Effective Date
under the Prior Credit Agreement. Notwithstanding anything in the Prior Credit
Agreement to the contrary, on the Effective Date all commitments to lend under
the Prior Credit Agreement shall terminate and, upon payment in full of all
amounts owing under the Prior Credit Agreement and instruments and documents
executed in connection therewith, the Prior Credit Agreement and such
instruments and documents shall terminate, except with respect to any provisions
thereof that survive the termination thereof.

          3.3          Conditions for Disbursement of Each Loan. The obligation
of the Banks to make any Revolving Loan (including the initial Loan) and of the
Agent (in its capacity as Issuing Bank) to issue any Letter of Credit is subject
to the satisfaction of the following conditions precedent:

                    (a)          The representations and warranties contained in
Article VI shall be true and correct in all material respects on and as of the
date such Loan is made as if such representations and warranties were made on
and as of such date; and

                    (b)          No Event of Default or Unmatured Default shall
exist or shall have occurred and be continuing on the date such Loan is made.

The Borrowers shall be deemed to have made a certification to the Agent and the
Banks at the time of the making of each Advance to the effects set forth in
clauses (a) and (b) of this Section 3.3.

          3.4          Minimum Amounts. Except for conversions and prepayments
of all Loans of a particular Type and conversions or payments required pursuant
to Section 4.4 or Article V, each LIBOR Rate Loan and each conversion and
prepayment thereof shall be in a minimum amount of 1,000,000 units (or, in the
case of LIBOR Rate Loans denominated in British Pounds Sterling, such lesser
amount acceptable to the Agent that equals or exceeds a U.S. Dollar Amount of
$1,000,000) of the relevant Agreed Currency and in an integral multiple of
100,000 units (or, in the case of LIBOR Rate Loans denominated in British Pounds
Sterling, such lesser amount acceptable to the Agent that equals or exceeds a
U.S. Dollar Amount of $100,000) of the relevant Agreed Currency, each Floating
Rate Loan (other than any Revolving Loan required to repay Swing Line Loans or
LC Disbursements and other than Canadian Revolving Loans) and each conversion
and prepayment thereof shall be in a minimum amount of $1,000,000 and in an
integral multiple of $100,000, each BA Rate Loan and each conversion and
prepayment thereof shall be in a minimum amount of C$500,000 and in an integral
multiple of C$100,000, and each Floating Rate Loan which is a Canadian Loan and
each conversion and prepayment thereof shall be in a minimum amount of C$100,000
and in an integral multiple of C$100,000.

          3.5          Subsequent Elections as to Loans. Each Borrower may elect
to continue a Fixed Rate Loan or a Floating Rate Loan as a Loan of the same Type
or may elect to convert a Fixed Rate Loan to a Floating Rate Loan or a Floating
Rate Loan to a Fixed Rate Loan by giving notice thereof to the Agent in
substantially the form of Exhibit E hereto not later than 10:00 a.m. Local Time
(a) three Business Days prior to the date any such continuation of or conversion
to a Fixed Rate Loan is to be effective, and (b) on the date such continuation
or conversion is to be effective in all other cases, provided that an
outstanding Fixed Rate Loan may only be converted on the last day of the
then-current Interest Period with respect to such Loan, the BA Rate Loans may
not be converted to LIBOR Rate Loans and LIBOR Rate Loans may not be converted
to BA Rate Loans, and if a continuation of a Loan as, or a conversion of a Loan
to, a Fixed Rate Loan is requested, such notice shall also specify the Interest
Period to be applicable thereto upon such continuation or conversion. The Agent
shall provide notice of such election to each Bank promptly on the date such
notice is received by the Agent. If a Borrower shall fail to timely deliver such
a notice with respect to any outstanding Fixed Rate Loan, such Borrower shall be
deemed to have elected to convert such Loan to a Floating Rate

19

--------------------------------------------------------------------------------


Loan on the last day of the then-current Interest Period with respect to such
Loan, provided that such Loans owing by any Borrower other than the Company, a
Domestic Subsidiary Borrower or a Canadian Borrower shall not be automatically
converted but shall be due and payable.

          3.6          Discretion of the Banks as to Manner of Funding.
Notwithstanding any provision of this Agreement to the contrary, each Bank shall
be entitled to fund and maintain its funding of all or any part of its portion
of the Loans in any manner it sees fit, it being understood, however that for
the purposes of this Agreement all determinations hereunder shall be made as if
each Bank had actually funded and maintained each Fixed Rate Loan during each
related Interest Period through the purchase of deposits in the relevant
interbank market or other market having a maturity corresponding to such related
Interest Period and bearing an interest rate equal to the LIBOR Rate or BA Rate,
as the case may be, for such Interest Period.

          3.7          Swing Line Loans.

                    (a)          Amount of Swing Line Loans. Any Borrower may
request the Agent to make, and the Agent may, in its sole discretion from time
to time prior to the Termination Date, make Swing Line Loans in any permitted
Agreed Currencies requested by such Borrower from time to time prior to the
Termination Date in an aggregate principal amount outstanding at any one time
not to exceed the U.S. Dollar Amount of $20,000,000. Notwithstanding the
preceding sentence of this Section 3.7(a), the U.S. Dollar Amount of the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitments. Within the limits of this Section 3.7, so long as the Agent, in its
sole discretion, elects to make, or arrange for Swing Line Loans, the Borrowers
may borrow and reborrow under this Section 3.7.

                    (b)          Borrowing Notice. The Borrower shall deliver to
the appropriate Lending Installation of the Agent an irrevocable notice (a
"Swing Line Borrowing Notice") not later than, in the case of the Company, 2:00
p.m. (Chicago time) and, in the case of any other Borrower, 10:00 a.m. (Local
Time), on the Borrowing Date of each Swing Line Loan, specifying (i) the
applicable Borrowing Date (which date shall be a Business Day) and the
applicable Borrower and Agreed Currency and maturity requested, and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000 or the approximate U.S. Dollar Amount thereof in any Agreed
Currency or such other amount agreed to between the Agent and the applicable
Borrower. Each Swing Line Loan shall bear interest at such rate and for such
period of time offered by the Swing Line Bank and accepted by the applicable
Borrower, and shall mature as agreed to by the Swing Line Bank and the Borrower,
not to exceed one month after the date thereof.

                    (c)          Making of Swing Line Loans. If a Swing Line
Loan is to be made, the Swing Line Bank shall make available the Swing Line Loan
to the relevant Borrower, in Same Day Funds, at such Lending Installation of the
Swing Line Bank as determined by the Swing Line Bank.

                    (d)          Repayment of the Swing Line Loans. Each Swing
Line Loan shall be paid in full by the Borrower thereof on demand by the Swing
Line Bank or such other date agreed to by the Swing Line Bank not to exceed the
date one month after the Borrowing Date for such Swing Line Loan and not later
than the Termination Date. The Swing Line Bank may at any time in its sole and
absolute discretion require that its Swing Line Loan be refunded by a Revolving
Loan from the Banks, and upon written notice thereof by the Swing Line Bank to
the Agent, the Banks, the Company and the relevant Borrower, the Company shall
be deemed to have requested a Revolving Loan in an amount equal to the U.S.
Dollar Amount of such Swing Line Loan and such Revolving Loan shall be made to
refund such Swing Line Loan. Any Swing Line Loan outstanding in an Agreed
Currency other than U.S. Dollars shall, upon the giving of such notice by the
Swing Line Bank, immediately and automatically be converted to and redenominated
in U.S. Dollars equal to the U.S. Dollar Amount of each such Swing Line Loan
determined as of the date of such conversion. Each Bank shall be absolutely and
unconditionally

20

--------------------------------------------------------------------------------


obligated to fund its Pro Rata Share of such Revolving Loan or, if applicable,
to purchase a participation interest in the Swing Line Loan and such obligation
shall not be affected by any circumstance, including, without limitation, (A)
any set-off, counterclaim, recoupment, defense or other right which such Bank
has or may have against the Swing Line Bank, the Agent or any Borrower or anyone
else for any reason whatsoever (including without limitation any failure to
comply with the requirements of Section 3.3); (B) the occurrence or continuance
of an Event of Default or Unmatured Default, (C) the occurrence of any event or
condition which could have a Material Adverse Effect; (D) any breach of this
Agreement by the Company or any other Borrower or any Bank; or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing (including without limitation the Company's failure to satisfy any
conditions contained in Article III or any other provision of this Agreement).
If, for any reason (including without limitation as a result of the occurrence
of an Event of Default with respect to the Company pursuant to Sections 8.1(i)),
Revolving Loans may not be made by the Banks as described in Section 3.7(d),
then (A) the relevant Borrower agrees that each Swing Line Loan not paid
pursuant to Section 3.7(d) shall bear interest, payable on demand by the Swing
Line Bank, at the rate per annum equal to the sum of 2% plus the Floating Rate,
(B) the Borrowers agree that each Swing Line Loan outstanding in an Agreed
Currency other than U.S. Dollars shall be immediately and automatically
converted to and redenominated in U.S. Dollars equal to the U.S. Dollar Amount
of each such Swing Line Loan determined as of the date of such conversion, and
(C) effective on the date each such Revolving Loan would otherwise have been
made, each Bank severally agrees that it shall unconditionally and irrevocably,
without regard to the occurrence of any Event of Default or Unmatured Default,
in lieu of deemed disbursement of loans, to the extent of such Bank's
Commitment, purchase a participation interest in the Swing Line Loans by paying
its Pro Rata Share thereof. Each Bank will immediately transfer to the Swing
Line Bank, in same day funds, the amount of its participation. Each Bank shall
share based on its Pro Rata Share in any interest which accrues thereon and in
all repayments thereof. If and to the extent that any Bank shall not have so
made the amount of such participating interest available to the Swing Line Bank,
such Bank and the Company severally agree to pay to the Swing Line Bank
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by the Swing Line Bank until the date such amount is
paid to the Swing Line Bank, at (x) in the case of the Company, at the interest
rate specified above and (y) in the case of such Bank, the Federal Funds
Effective Rate for the first three days and at the interest rate specified above
thereafter. Notwithstanding the foregoing, a Bank shall not have any obligation
to fund a Revolving Loan made pursuant to this paragraph to refund such a Swing
Line Loan or acquire a participation in a Swing Line Loan pursuant to this
paragraph if an Event of Default or Unmatured Default shall have occurred and be
continuing at the time such Swing Line Loan was made and such Lender shall have
notified the Swing Line Lender in writing, at least one Business Day prior to
the time such Swing Line Loan was made and stating that such notice is a "Notice
of Default - Swing Line Loans", that such Event of Default or Unmatured Default
has occurred and that such Bank will not acquire participations in Swing Line
Loans made while such Event of Default or Unmatured Default is continuing.

          3.8          Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the Agent and the
Issuing Bank, at any time and from time to time during prior to the Termination
Date. In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

                    (b) Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), a Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Agent

21

--------------------------------------------------------------------------------


(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $25,000,000 and (ii) the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitments.

                    (c) Expiration Date. Each Letter of Credit shall expire at
or prior to the close of business on the earlier of (i) the date one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Termination Date.

                    (d) Participations. By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank or the Banks, the
Issuing Bank hereby grants to each Bank, and each Bank hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Bank's Pro
Rata Share of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Bank hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
the Issuing Bank, such Bank's Pro Rata Share of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Bank acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of an Event of Default or
Unmatured Default or reduction or termination of the Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

                    (e) Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on (i) the Business Day that such Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that such Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that such Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with the terms hereof that such payment be financed with an Floating Rate Loan
or Swing Line Loan in an equivalent amount and, to the extent so financed, such
Borrower's obligation to make such payment shall be discharged and replaced by
the resulting Floating Rate Loan or Swing Line Loan. If a Borrower fails to make
such payment when due, the Agent shall notify each Bank of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Bank's Pro Rata Share thereof. Promptly following receipt of such notice,
each Bank shall pay to the Agent its Pro Rata Share of the payment then

22

--------------------------------------------------------------------------------


due from a Borrower, in the same manner as provided in Section 3.1(b) with
respect to Loans made by such Bank (and Section 3.1(b) shall apply, mutatis
mutandis, to the payment obligations of the Banks), and the Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Banks. Promptly
following receipt by the Agent of any payment from a Borrower pursuant to this
paragraph, the Agent shall distribute such payment to the Issuing Bank or, to
the extent that Banks have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Banks and the Issuing Bank as their interests may
appear. Any payment made by a Bank pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of Floating Rate
Loans or a Swing Line Loan as contemplated above) shall not constitute a Loan
and shall not relieve a Borrower of its obligation to reimburse such LC
Disbursement.

                    (f) Obligations Absolute. Each Borrower's obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Borrower's obligations hereunder. Neither
the Agent, the Banks nor the Issuing Bank, nor any of their Lending
Installations, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to an applicable Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by the Issuing Bank's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

                    (g) Disbursement Procedures. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
promptly notify the Agent and the Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve any Borrower of its obligation to reimburse the
Issuing Bank and the Banks with respect to any such LC Disbursement.

                    (h)  Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless

23

--------------------------------------------------------------------------------


the applicable Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that such Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Floating Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 4.2(e) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Bank pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Bank to the extent of such payment.

                    (i) Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Agent shall notify the
Banks of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank. From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term "Issuing Bank" shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

                    (j) Cash Collateralization. If any Event of Default shall
occur and be continuing, on the Business Day that the applicable Borrower(s)
receives notice from the Agent or the Required Banks demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Agent, in the name of the Agent and for the benefit of the
Banks, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in Section 8.1(i). Such deposit shall be held by the Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Agent and at the Borrower's risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Agent to reimburse the Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrowers under this
Agreement. If no Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the applicable
Borrower within three Business Days after all Events of Default have been cured
or waived.

          3.9          Lending Installations. Each Bank (including the Swing
Line Bank) will book its Loans at the appropriate Lending Installation listed on
administrative information sheets provided to the Agent (or as established by
the Agent from time to time in the case of JPMCB) in connection herewith or such
other Lending Installation designated by such Bank in accordance with the final
sentence of this Section 3.9. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Bank for the benefit of any such Lending Installation.

24

--------------------------------------------------------------------------------


Each Bank may, by written notice to the Agent and the Borrowers, designate
replacement or additional Lending Installations through which Loans will be made
by it and for whose account Loan payments are to be made.

          3.10          Tax Documents          . (a) At least five Business Days
prior to the first date on which interest or fees are payable hereunder for the
account of any Bank, each Bank that is not incorporated under the laws of the
United States of America or a state thereof agrees that it will deliver to each
of the Company and the Agent such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or the Agent
(including all such United States Internal Revenue Service Forms) and any
additional forms necessary for claiming complete exemption from United States
withholding taxes (or any successor or substitute forms), certifying in either
case that such Bank is entitled to receive payments under this Agreement and the
Loans without deduction or withholding of any United States federal income
taxes. Each Bank which so delivers such documentation prescribed by applicable
law or reasonably requested by the Company or the Agent (including all such
United States Internal Revenue Service Forms) and any additional forms necessary
for claiming complete exemption from United States withholding taxes (or any
successor or substitute forms) further undertakes to deliver to each of the
Company and the Agent two additional copies of such documentation and/or forms
(or any successor or substitute forms) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by the Company
or the Agent to the extent it may lawfully do so, in each case certifying that
such Bank is entitled to receive payments under this Agreement and the Loans
without deduction or withholding of any United States federal income taxes,
unless an event (including without limitation any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Bank from duly completing and delivering any such documentation or
forms with respect to it and such Bank advises the Company and the Agent that it
is not capable of receiving payments without any deduction or withholding of
United States federal income tax.

                    (b) Each Bank which is neither a resident of the United
Kingdom nor a bank carrying on a bona fide banking business in the United
Kingdom agrees to furnish, on or before the date such Bank makes a Loan to any
Borrower in the United Kingdom, to the Agent and the relevant Borrower evidence
satisfactory to the Agent and such Borrower that such Bank has filed with the
United Kingdom Inland Revenue a "Claim on Behalf of a United States Domestic
Corporation to Relief from United Kingdom Income Tax on Interest and Royalties
Arising in the United Kingdom" or other appropriate form or forms of exemption
from withholding tax and received from the Inland Revenue authority that
payments to such Bank by such Borrower hereunder may be made gross; provided
that such Bank's failure to furnish such evidence shall not relieve such
Borrower of any of its obligations under this Agreement.

                    (c) Each Bank that is created or organized under the laws of
a jurisdiction other than Canada or a Province thereof shall deliver, or have
its designated Lending Installation to be used to make Canadian Loans deliver,
to the Company and the Agent on the Effective Date (or on the date on which such
Bank becomes a Bank hereunder), evidence that the Minister of National Revenue
is satisfied that payments made to such Bank hereunder are not subject to Taxes
pursuant to Regulation 805(2) of the Income Tax Act ("Evidence of Canadian Tax
Exemption"). In addition, from time to time after the Effective Date (or the
date on which such Bank becomes a Bank hereunder) upon the reasonable request of
the Company or the Agent, each such Bank further agrees to deliver to the
Company and the Agent further Evidence of Canadian Tax Exemption, unless any
change in treaty, law, regulation or official interpretation thereof prevents
such Bank from duly providing same. Notwithstanding anything in this Section
3.10 to the contrary, the Borrowers shall not have any obligation to pay any
withholding taxes or to indemnify any Bank for any withholding taxes to

25

--------------------------------------------------------------------------------


the extent that such taxes result from the failure of such Bank to comply with
its obligations under this paragraph.

                    (d) Any Bank that is entitled to an exemption from or
reduction of withholding tax with respect to any other payments under this
Agreement or any Note pursuant to the law of any relevant jurisdiction or any
treaty shall deliver to the Company (with a copy to the Agent), at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

                    (e) If any governmental authority of any jurisdiction
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Bank (because the appropriate form was not
delivered or was not properly executed, or because such Bank failed to notify
the Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Bank
shall indemnify the Agent fully for all amounts paid, directly or indirectly, by
the Agent as tax or otherwise, including penalties and interest, and including
any taxes imposed by any jurisdiction on the amounts payable to the Agent under
this Section, together with all costs and expenses (including attorney costs).
The obligations of the Banks under this subsection shall survive the payment of
all Loans.


ARTICLE IV.  PAYMENTS AND PREPAYMENTS OF LOANS

          4.1          Principal Payments. Unless earlier payment is required
under this Agreement, each Borrower shall pay to the Banks on the Termination
Date the outstanding principal amount of the Advances owing by such Borrower.

          4.2          Interest Payments. Each Borrower shall pay interest to
the Banks on the unpaid principal amount of each Loan owing by such Borrower,
for the period commencing on the date such Loan is made until such Loan is paid
in full, on each Interest Payment Date and at maturity (whether at stated
maturity, by acceleration or otherwise), and thereafter on demand, at the
following rates per annum:

                    (a)          During such periods that such Loan is a
Floating Rate Loan, the Floating Rate.

                    (b)          During such periods that such Loan is a LIBOR
Rate Loan, the LIBOR Rate applicable to such Loan for each related Interest
Period.

                    (c)          During such periods that such Loan is a BA Rate
Loan, the BA Rate applicable to such Loan for each related Interest Period.

                    (d)          In the case of Swing Line Loans, at the rate
determined in Section 3.7.

                    (e)          Notwithstanding any of the foregoing
paragraphs, each Borrower hereby agrees to pay interest on demand at the Overdue
Rate on the outstanding principal amount of any Loan owing by such Borrower and
any other amount payable by such Borrowers hereunder (other than interest)
commencing upon the occurrence and continuing thereafter during the continuance
of any Event of Default.

          4.3          Optional Prepayment. The Borrowers may at any time and
from time to time prepay all or a portion of the Loans without premium or
penalty, provided that the Borrowers may not prepay any portion of any such Loan
as to which an election for a continuation of or a conversion to any Fixed Rate
Loan is pending pursuant to Section 3.5 or Section 3.7(d) and, provided,
further, that any prepayment of any Fixed Rate Loan prior to the last day of the
then-current Interest Period with respect to such Loan shall be

26

--------------------------------------------------------------------------------


accompanied by any amount, if any, owing under Section 5.5. and the Borrower
shall provide the Agent written notice on or before 10:00 a.m. London time on
the date three Business Days' prior to date of any such prepayment.

          4.4          Mandatory Prepayment. In addition to all other payments
and prepayments made by the Borrowers on the Loans, if at any time the Aggregate
Outstanding Credit Exposure exceeds the Aggregate Commitments, the Borrowers
shall prepay the Loans in an amount equal to or greater than such excess.

          4.5          Payment Method. Notwithstanding anything herein to the
contrary, all payments to be made by the Borrowers hereunder will be made in the
applicable Agreed Currencies and in Same Day Funds to the Agent for the account
of the Banks at the applicable Agent Payment Office not later than 11:00 a.m.
Local Time at the applicable Agent Payment Office for such payment on the date
on which such payment shall become due. Payments received after such Local Time
shall be deemed to be payments made prior to such local time on the next
succeeding Business Day. At the time of making each such payment, the Borrowers
shall specify to the Agent that obligation of the Borrowers hereunder to which
such payment is to be applied or, in the event that the Borrowers fail to so
specify or if an Event of Default shall have occurred and be continuing, the
Agent may apply such payments as it may determine in its sole discretion. On the
day such payments are deemed received, the Agent shall remit to the Banks their
Pro Rata Shares of such payments, in Same Day Funds.

          4.6          No Setoff or Deduction. All payments of principal of and
interest on the Loans and other amounts payable by the Borrowers hereunder shall
be made by the Borrowers without setoff or counterclaim, and free and clear of,
and without deduction or withholding for, or on account of, any present or
future taxes, levies, imposts, duties, fees, assessments, or other charges of
whatever nature, imposed by any governmental authority, or by any department,
agency or other political subdivision or taxing authority (collectively,
"Taxes").

          (b)          Subject to Section 3.10, if the Agent or any Bank shall
be required by law to deduct or withhold any Taxes from or in respect of any sum
payable hereunder to the Agent or any Bank:

                    (i)          the sum payable shall be increased as necessary
so that, after making all required deductions and withholdings (including
deductions and withholdings applicable to additional sums payable under this
Section), such Bank or the Agent, as the case may be, receives and retains an
amount equal to the sum it would have received and retained had no such
deductions or withholdings been made;

                    (ii)          such Borrower shall make such deductions and
withholdings;

                    (iii)          such Borrower shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law; and

                    (iv)          such Borrower shall also pay to each Bank or
the Agent for the account of such Bank, at the time interest is paid, Taxes in
the amount that the respective Bank specifies as necessary to preserve the
after-tax yield such Bank would have received if such Taxes had not been
imposed.

          (c)          subject to Section 3.10, each Borrower agrees to
indemnify and hold harmless each Bank and the Agent for the full amount of Taxes
in the amount that the respective Bank or the Agent specifies as necessary to
preserve the after-tax yield such Bank or the Agent would have received if such
Taxes had not been imposed, and any liability (including penalties, interest,
additions to tax and expenses) arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted. Payment under this
indemnification shall be made within 5 days after the date the applicable Bank
or the Agent makes written demand therefor.


27

--------------------------------------------------------------------------------




          (d)          Within 5 days after the day of any payment by any
Borrower of Taxes, such Borrower shall furnish to each Bank or the Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to such Bank or the Agent.

          4.7          Payment on Non-Business Day; Payment Computations. Except
as otherwise provided in this Agreement to the contrary, whenever any
installment of principal of, or interest on, any Loan outstanding hereunder or
any other amount due hereunder becomes due and payable on a day which is not a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day and, in the case of any installment of principal, interest shall be
payable thereon at the rate per annum determined in accordance with this
Agreement during such extension. Computations of interest and other amounts due
under this Agreement shall be made on the basis of a year of 360 days for the
actual number of days elapsed, including the first day but excluding the last
day of the relevant period, except that (i) interest on Advances denominated in
British Pounds Sterling shall be computed on the basis of a year of 365 days,
and (ii) interest on Advances denominated in any other Foreign Currency for
which it is required by applicable law or customary to compute interest on the
basis of a year of 365 days or, if required by applicable law or customary, 366
days in a leap year, shall be computed on such basis. For the purposes of the
Interest Act (Canada) hereunder (i) whenever interest payable pursuant to this
Agreement is calculated with respect to any monetary obligation relating to
Loans to Canadian Borrowers on the basis of a period other than a calendar year
(the "Calculation Period"), each rate of interest determined pursuant to such
calculation expressed as an annual rate is equivalent to such rate as so
determined, multiplied by the actual number of days in the calendar year in
which the same is to be ascertained and divided by the number of days in the
Calculation Period; (ii) the principle of deemed reinvestment of interest with
respect to any monetary obligation relating to Loans in Canadian Dollars shall
not apply to any interest calculation under this agreement, and (iii) the rates
of interest with respect to any monetary obligation relating to Loans to
Canadian Borrowers stipulated in this Agreement are intended to be nominal rates
and not effective rates or yields.


ARTICLE V. YIELD PROTECTION AND CONTINGENCIES

          5.1          Additional Costs. In the event that the adoption after
the Effective Date of any applicable law, treaty, rule or regulation (whether
domestic or foreign), or any interpretation or administration after the
Effective Date of any applicable law, treaty, rule or regulation (whether
domestic or foreign) by any governmental authority charged with the
interpretation or administration thereof, or compliance by any Bank with any
request or directive of any such authority (whether or not having the force of
law), shall (a) affect the basis of taxation of payments to any Bank of any
amounts payable by the Borrowers under this Agreement (other than federal or
state income taxes or taxes imposed on the overall net income of the Bank or the
Michigan Single Business Tax), or (b) shall impose, modify or deem applicable
any reserve, special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by any Bank, or (c) shall impose
any penalty or other condition with respect to this Agreement, the Notes or the
Loans, and the result of any of the foregoing is to increase the cost to any
Bank of making or maintaining any Fixed Rate Loan or to reduce the amount of any
sum receivable by such Bank thereon, then, provided the Bank has complied with
the notice provisions of this Section 5.1, the Borrowers shall pay to such Bank,
from time to time upon request by such Bank, additional amounts sufficient to
compensate the Bank for such increased cost to or reduced sum receivable by the
Bank to the extent such Bank is not expressly compensated therefor in the
computation of the interest rate applicable to such Loan. Any Bank seeking
reimbursement shall give the Borrowers written notice, in reasonable detail, of
the law, treaty, rule or regulation, or any interpretation or administration
thereof, which may give rise to the increased cost or reduced sum receivable to
the Bank and the reimbursement obligation of the Borrowers. Such notice,
together with a detailed statement as to the amount of such increased cost or
reduced sum receivable,

28

--------------------------------------------------------------------------------


prepared in good faith, shall be given to the Borrowers within 90 days after
such Bank has actual notice of such law, treaty, rule or regulation, or any
applicable interpretation or administration thereof, and the Borrowers shall
make payment to such Bank of the amount due within 15 days after receipt by the
Borrowers of such notice and statement.

          5.2          Limitation of Requests and Elections. Notwithstanding any
other provision of this Agreement to the contrary, if, upon receiving a request
for a Fixed Rate Loan pursuant to Section 3.1, or a request for a continuation
of a Fixed Rate Loan as a Fixed Rate Loan of the then existing Type pursuant to
Section 3.5, or conversion of a Loan to a Fixed Rate Loan pursuant to Section
3.5 or Section 3.7(d), (a) in the case of any Fixed Rate Loan, deposits in the
relevant Agreed Currency for periods comparable to the Interest Period elected
by the Borrowers are not available to any Bank in the relevant inter-bank or
secondary market, or (b) the LIBOR Rate will not adequately and fairly reflect
the cost to any Bank of making or maintaining the related Fixed Rate Loan, as
the case may be, or (c) by reason of national or international financial,
political or economic conditions or by reason of any applicable law, treaty,
rule or regulation (whether domestic or foreign) now or hereafter in effect, or
the interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof, or compliance by any
Bank with any request or directive of such authority (whether or not having the
force of law), including without limitation exchange controls, it is
impracticable, unlawful or impossible for any Bank (i) to make the relevant
Fixed Rate Loan or (ii) to continue such Fixed Rate Loan as a Fixed Rate Loan of
the then existing Type or (iii) to convert a Loan to such a Fixed Rate Loan,
then the Borrowers shall not be entitled, so long as such circumstances
continue, to request a Fixed Rate Loan of the affected Type pursuant to Section
3.1 or a continuation of or conversion to a Fixed Rate Loan of the affected Type
pursuant to Section 3.5 or Section 3.7(d). In the event that such circumstances
no longer exist, the Banks shall again consider requests for Fixed Rate Loans of
the affected Type pursuant to Section 3.1, and requests for continuations of and
conversions to Fixed Rate Loans of the affected Type pursuant to Section 3.5 and
Section 3.7(d).

          5.3          Illegality and Impossibility. If, after the date of this
Agreement, the introduction of, or any change in, any applicable law, treaty,
rule or regulation or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by any Bank (or its applicable Lending Installation) with
any request or directive of such authority (whether or not having the force of
law), including without limitation exchange controls, shall make it unlawful or
impossible for any Bank to maintain any Fixed Rate Loan under this Agreement,
the Borrowers shall upon receipt of notice thereof from such Bank, repay in full
to all of the Banks the then outstanding principal amount of each Fixed Rate
Loan so affected together with all accrued interest thereon to the date of
payment and all amounts due to the Banks, if any, under Section 5.5, (a) on the
last day of the then-current Interest Period applicable to such Loan if the Bank
may lawfully continue to maintain such Loan to such day, or (b) immediately if
the Bank may not continue to maintain such Loan to such day.

          5.4          Additional Contingencies. If by reason of the adoption
after the Effective Date of any applicable law, treaty, rule or regulation, or
any interpretation or administration after the Effective Date of any applicable
law, treaty, rule or regulation by any governmental authority charged with the
interpretation or administration thereof, or compliance by any Bank with any
request or directive of such authority (whether or not having the force of law),
the ability of the Agent to establish the Prime Rate shall be limited or
restricted (other than by limitations or restrictions affecting the charging of
interest generally), the Agent shall promptly provide notice thereof to the
Borrowers and the Banks. Thereafter, the Company, the Agent and the Banks shall
negotiate with a view to agreeing to a mutually acceptable alternative basis to
make and maintain Floating Rate Loans. If an alternative basis is agreed upon
within 30 days after the date of such notice, it shall apply in accordance with
the terms of such agreement. If such alternative basis is not agreed upon within
such 30-day period, the Borrowers shall on the 31st day after such notice is
given repay in full the then-outstanding principal amount of each Floating Rate
Loan so affected together with accrued interest thereon (computed at the rate
applicable to such Floating Rate Loans immediately preceding the imposition

29

--------------------------------------------------------------------------------


of such limitations or restrictions for the period after such imposition) and,
during the continuance of such circumstances, the Borrowers shall not be
entitled to request Floating Rate Loans so affected pursuant to Section 3.1 or
continuations of or conversions to Floating Rate Loans so affected pursuant to
Section 3.5.

          5.5          Indemnification. If any Borrower makes any payment of
principal with respect to any Fixed Rate Loan on any other date than the last
day of an Interest Period applicable thereto (whether pursuant to Section 4.4,
Section 5.3, Section 8.2 or otherwise), or if any Borrower fails to borrow any
Fixed Rate Loan after notice has been given in accordance with Section 3.1
(except if such failure is due to circumstances described in Section 5.2), or
fails to make any payment of principal or interest in respect of a Fixed Rate
Loan when due, such Borrower shall reimburse each Bank on demand for any
resulting loss or expense incurred by each such Bank, including without
limitation any loss incurred in obtaining, liquidating or employing deposits
from third parties, provided that (a) such Borrowers shall not be required to
reimburse any Bank under this Section 5.5 for any such loss or expense not
attributable to the relevant Loan (i.e., the Loan with respect to which such
nonconforming payment is made, or the Loan that is not borrowed by the Borrower
after such notice is given, or the Loan with respect to which such due payment
is not made) being a Fixed Rate Loan, and (b) the Borrowers shall have no
liability under this Section 5.5 with respect to any prepayment pursuant to
Section 5.3 that is required due to the application of any law, treaty, rule or
regulation, any interpretation or administration thereof, or any request or
directive, as the case may be, in effect prior to the Effective Date. A detailed
statement as to the amount of such loss or expense, prepared in good faith and
submitted by such Bank to such Borrower, shall be prima facie evidence of the
amount thereof.

          5.6          Capital Adequacy. In the event that the adoption after
the Effective Date of any applicable law, treaty, rule or regulation (whether
domestic or foreign), or any interpretation or administration after the
Effective Date of any applicable law, treaty, rule or regulation by any
governmental authority charged with the interpretation or administration
thereof, or compliance by any Bank or any corporation controlling such Bank with
any request or directive of any such authority (whether or not having force of
law) regarding capital adequacy or a change therein, or compliance by any Bank,
any such controlling corporation or any of their branches with any request or
directive regarding capital adequacy of any such authority, has or would have
the effect of reducing the rate of return on such Bank's or such controlling
corporation's capital as a consequence of its obligations hereunder to a level
below that which such Bank or such controlling corporation would have achieved
but for any of the foregoing by an amount deemed by such Bank to be material,
the Borrowers shall pay to such Bank, from time to time upon request by such
Bank, additional amounts sufficient to compensate such Bank or such controlling
corporation for such reduction, provided that the Borrowers shall not be
required to pay such compensation to any Bank or corporation controlling such
Bank, as the case may be, to the extent such reduction is attributable to any
such law, treaty, rule or regulation, or interpretation or administration
thereof, or request or directive, as the case may be, that is not generally
applicable to (a) in the case of each Bank that is a national bank, all national
banks, or (b) in the case of any of the Banks, all banks organized under the
same authority as such Bank (i.e., if such Bank is a State of Michigan chartered
bank, all State of Michigan chartered banks and if such Bank is a federal
savings bank, all federal savings banks, etc.) in any of the states in which
such Bank has an office. Any Bank seeking reimbursement shall give the Borrowers
written notice, and reasonable detail, of the law, treaty, rule or regulation,
or any interpretation or administration thereof, which may give rise to the
increased cost or reduced sum receivable to the Bank or such controlling
corporation and the reimbursement obligation of the Borrowers. Such notice,
together with a detailed statement as to the amount of such increased cost or
reduce some receivable, prepared in good faith, shall be given to the Borrowers
within ninety (90) days after such Bank has actual notice of such law, treaty,
rule or regulation, or any applicable interpretation or administration thereof,
and the Borrowers shall make payment to such Bank of the amount due within
fifteen (15) days after receipt by the Borrowers of such notice and statement.



30

--------------------------------------------------------------------------------




          5.7           Currency Controls. If, after the designation by the
Banks of any currency as an Agreed Currency, (x) currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, (y) such
currency is, in the determination of the Agent, no longer readily available or
freely traded or (z) in the determination of the Agent, a U.S. Dollar Amount
Equivalent such currency is not readily calculable, the Agent shall promptly
notify the Banks and the Company, and such currency shall no longer be an Agreed
Currency until such time as all of the Banks agree to reinstate such currency as
an Agreed Currency and promptly, but in any event within five Business Days of
receipt of such notice from the Agent, the affected Borrower shall repay all
Loans in such affected currency or convert such Loans into Loans in U.S. Dollars
or another Agreed Currency, subject to the other terms set forth in this
Agreement.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

          The Borrowers represent and warrant that:

          6.1          Corporate Existence and Power. Each Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and is duly qualified to do business in
each additional jurisdiction in which (a) such qualification is necessary under
applicable law and (b) the failure to be so qualified would have a material
adverse effect on the properties, business, prospects, profits or condition
(financial or otherwise) of such Borrower or of the Company and its Subsidiaries
taken as a whole. Each Borrower has all requisite corporate power to own its
properties and to carry on its business as now being conducted and as proposed
to be conducted, and to execute and deliver this Agreement and any Notes and to
engage in the transactions contemplated by this Agreement.

          6.2          Corporate Authority. The execution, delivery and
performance by each Borrower of this Agreement and the Notes are within its
corporate powers, have been duly authorized by all necessary corporate action
and are not in contravention of (a) any law, rule or regulation, or any
judgment, decree, writ, injunction, order or award of any arbitrator, court or
governmental authority, (b) the terms of such Borrower's charter or by-laws, or
(c) any contract or undertaking to which the Company is a party or by which such
Borrower or its property may be bound or affected, except, in the case of this
subpart (c), to the extent such contravention could not reasonably be expected
to have a Material Adverse Effect.

          6.3          Binding Effect. This Agreement is, and any Notes when
delivered hereunder will be, legal, valid and binding obligations of each
Borrower enforceable against such Borrower in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting enforcement of
creditors' rights generally and by general principles of equity (whether applied
in a proceeding at law or in equity).

          6.4          Subsidiaries. Schedule 6.4 hereto correctly sets forth
the corporate name, jurisdiction of incorporation and ownership percentage with
respect to each Subsidiary of the Company. Each such Subsidiary and each
corporation becoming a Subsidiary of the Company after the date hereof is and
will be a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation and is and will be duly
qualified to do business in each additional jurisdiction in which (a) such
qualification is necessary under applicable law and (b) the failure to be so
qualified would have a Material Adverse Effect. Each Subsidiary of the Company
has and will have all requisite corporate power to own its properties and to
carry on its business as now being conducted and as proposed to be conducted.
All outstanding shares of Capital Stock of each class of each Subsidiary of the
Company have been and will be validly issued and are fully paid and
nonassessable and, except as otherwise indicated in Schedule 6.4 hereto or
disclosed in writing to the Banks from time to time, are and will be owned,
beneficially and of record, by the Company or another Subsidiary of the Company
free and clear of any liens, charges, encumbrances or

31

--------------------------------------------------------------------------------


rights of others whatsoever.

          6.5          Litigation. Except as disclosed on Schedule 6.5 hereto,
there is no action, suit or proceeding pending or, to the best of the Company's
knowledge, threatened against or affecting the Company or any of its
Subsidiaries before or by any court, governmental authority, or arbitrator,
which if adversely decided might result, either individually or collectively, in
any material adverse change in the business, properties, operations or
conditions, financial or otherwise, of the Company or of the Company and its
Subsidiaries taken as a whole, and, to the best of the Company's knowledge,
there is no basis for any such action, suit or proceeding.

          6.6          Financial Condition. The consolidated balance sheet of
the Company and its Subsidiaries and the consolidated statements of income,
retained earnings and changes in financial position of the Company and its
Subsidiaries for the fiscal year ended January 1, 2005, and audited by Ernst &
Young, LLP, independent certified public accountants, and the interim
consolidated balance sheet and interim consolidated statements of income,
retained earnings and changes in financial position of the Company and its
Subsidiaries, as of or for the quarter ended on March 26, 2005, copies of which
have been furnished to the Banks, fairly present the consolidated financial
position of the Company and its Subsidiaries as at the respective dates thereof,
and the consolidated results of operations of the Company and its Subsidiaries
for the respective periods indicated, all in accordance with Generally Accepted
Accounting Principles consistently applied (subject, in the case of said interim
statements, to year-end audit adjustments). There has been no material adverse
change in the business, properties, operations or condition, financial or
otherwise, of the Company or of the Company and its Subsidiaries taken as a
whole, since January 1, 2005.

          6.7          Use of Advances. The proceeds of the Advances will be
used for working capital and general corporate purposes. No part of the proceeds
of any Advance will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board of Governors of
the Federal Reserve System (or any successor agency thereto), including
Regulations T, U and X.

          6.8          Consents, Etc. No consent, approval or authorization of
or declaration, registration or filing with any governmental authority or any
nongovernmental Person or entity, including without limitation any creditor or
stockholder of the Company or any of its Subsidiaries, is required on the part
of any Borrower in connection with the execution, delivery and performance of
this Agreement or the Notes or the transactions contemplated hereby or as a
condition to the legality, validity or enforceability of this Agreement or the
Notes.

          6.9          Taxes. The Company and its Subsidiaries have filed all
tax returns (federal, state and local) required to be filed and have paid all
taxes shown thereon to be due, including interest and penalties, or have
established adequate financial reserves on their respective books and records
for payment thereof, except to the extent such failure could not reasonably be
expected to result in a Material Adverse Effect.

          6.10          Title to Properties. Except as set forth in the
financial statements described in Section 6.6 or as otherwise disclosed in the
financial statements delivered pursuant to Section 7.1(d), the Company and its
Subsidiaries have good and marketable title to, and valid indefeasible ownership
interests in, all of their respective material properties and assets free and
clear of any lien, charge, security interest or other encumbrance of any kind,
except such as are permitted by Section 7.2(c).

          6.11          1998 Note Agreements. There is no "Event of Default"
under and as defined in the 1998 Note Agreements, as amended or modified from
time to time, or under any agreement, document or instrument issued in exchange
or substitution therefor or as a supplement thereto, nor is there any event or
condition which would, unless sooner cured, become such an "Event of Default"
with notice or lapse of time, or both.


32

--------------------------------------------------------------------------------




          6.12          Environmental and Safety Matters. Except as described on
Schedule 6.12 attached hereto and subject to the last sentence of this Section
6.12, (a) the Company and each Subsidiary is in substantial compliance with all
federal, state and local laws, ordinances and regulations relating to safety and
industrial hygiene or to the environmental condition, including without
limitation all Environmental Laws in jurisdictions in which the Company or any
Subsidiary owns or operates, or has owned or operated, a facility or site, or
arranges or has arranged for disposal or treatment of hazardous substances,
solid waste, or other wastes, accepts or has accepted for transport any
hazardous substances, solid wastes or other wastes or holds or has held any
interest in real property or otherwise; (b) no material demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any governmental authority, private Person or entity or
otherwise, arising under, relating to or in connection with any Environmental
Laws is pending or threatened against the Company or any of its Subsidiaries,
any real property in which the Company or any such Subsidiary holds or has held
an interest or any past or present operation of the Company or any Subsidiary;
(c) neither the Company nor any of its Subsidiaries (i) is the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic substances, radioactive materials,
hazardous wastes or related materials into the environment, (ii) has received
any notice of any toxic substances, radioactive materials, hazardous waste or
related materials in, or upon any of its properties in violation of any
Environmental Laws, or (iii) knows of any basis for any such investigation,
notice or violation; and (d) no material release, threatened release or disposal
of hazardous waste, solid waste or other wastes is occurring or has occurred on,
under or to any real property in which the Company or any of its Subsidiaries
holds any interest or performs any of its operations, in violation of any
Environmental Law. Notwithstanding the foregoing, the Company will not be in
default or breach of this Section unless and until any of the events or matters
referenced in this Section is reasonably expected to result in any material
adverse change in the business, operations, properties, or condition, financial
or otherwise, of the Company and its Subsidiaries, on a consolidated basis.

          6.13          Indebtedness. All Indebtedness of the Company and its
Subsidiaries as of the Effective Date in a principal amount equal to or greater
than $2,000,000, other than the 1998 Note Agreements, is listed on Schedule 6.13
hereto.


ARTICLE VII.  COVENANTS

          7.1          Affirmative Covenants. The Company covenants and agrees
that, until the Termination Date and thereafter until the payment in full of the
principal of and accrued interest on the Advances, the expiration and
termination of all Letter of Credit and the payment of all LC Disbursements and
the payment and performance of all other obligations of the Borrowers under all
Loan Documents, unless the Required Banks shall otherwise consent in writing, it
shall, and except as to subsection (d), shall cause each of its Subsidiaries to:

                    (a)          Preservation of Corporate Existence, Etc.
Except as otherwise permitted under Section 7.2(e), preserve and maintain its
corporate existence and qualify and remain qualified as a validly existing
corporation in good standing in each jurisdiction where the failure to so
maintain its corporate existence, qualify and be in good standing would have a
material adverse effect on the business, property, operations or condition,
financial or otherwise, of the Company or of the Company and its Subsidiaries
taken as a whole.

                    (b)          Compliance with Laws, Etc. Comply in all
material respects with all applicable laws, rules, regulations and orders of any
governmental authority (compliance to include, without limitation, paying before
the same become delinquent all taxes, assessments and governmental charges
imposed upon it

33

--------------------------------------------------------------------------------


or upon its property), noncompliance with which could materially and adversely
affect the financial condition or operations of the Company or of the Company
and its Subsidiaries taken as a whole, or the legality, validity or
enforceability of this Agreement or the Notes, except to the extent that
compliance with any of the foregoing is then being contested in good faith by
appropriate legal proceedings and with respect to which adequate financial
reserves have been established on the books and records of the Company or such
Subsidiary.

                    (c)          Maintenance of Insurance. Maintain insurance
with responsible and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties similarly situated.

                    (d)          Reporting Requirements. Furnish to the Banks
the following:

                    (i)          Immediately after becoming aware of the
occurrence of any Event of Default or Unmatured Default, a statement of the
chief financial officer of the Company setting forth details of such Event of
Default or Unmatured Default and the action which the Company has taken and
proposes to take with respect thereto;

                    (ii)          As soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Company, the consolidated balance sheet of the Company and its
Subsidiaries as of the end of such quarter, and the related consolidated
statements of income, retained earnings and changes in financial position for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
fiscal year, all in reasonable detail and duly certified (subject to year-end
and audit adjustments) by the chief financial officer of the Company as having
been prepared in accordance with generally acceptable accounting principles,
together with a certificate of the chief financial officer of the Company
stating (x) that no Event of Default or Unmatured Default has occurred and is
continuing or, if an Event of Default or Unmatured Default has occurred and is
continuing, a statement setting forth the details thereof and the action which
the Company has taken and proposes to take with respect thereto, and (y) that a
computation (which computation shall accompany such certificate and shall be in
reasonable detail) showing whether compliance with Sections 7.2(a), (b) and (g)
is in conformity with the terms of this Agreement;

                    (iii)          As soon as available and in any event within
90 days after the end of each fiscal year of the Company, a copy of the
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income, retained
earnings and changes in financial position of the Company and its Subsidiaries
for such fiscal year, with a customary audit report of Ernst & Young or other
independent certified public accountants selected by the Company and acceptable
to the Agent, without qualifications unacceptable to either the Agent or the
Required Banks, together with a certificate of such accountants stating (x) that
they have reviewed this Agreement and stating further whether, in the course of
their review of such financial statements, they have become aware of any Event
of Default or Unmatured Default and, if such an Event of Default or Unmatured
Default then exists and is continuing, a statement setting forth the nature and
status thereof, and (y) that a computation by the Company (which computation
shall accompany such certificate and shall be in reasonable detail) showing
whether compliance with Sections 7.2(a), (b) and (g)), is in conformity with the
terms of this Agreement;

                    (iv)          Promptly, written notice of any extension,
renewal, supplement,



34

--------------------------------------------------------------------------------


amendment, modification, substitution, restatement or replacement of, to or for
the 1998 Note Agreements, together with a copy of such extension, renewal,
supplement, amendment, modification, substitution, restatement or replacement,
as the case may be, and all documents issued in connection therewith;

                    (v)          During such times that a Subsidiary
Indebtedness Increase Election is effective, together with the financial
statements provided under Section 7.1(d)(ii) and (iii), the Company shall
provide separate financial statements excluding all Unrestricted Subsidiaries
(as described in Section 10.15) and in form and detail satisfactory to the
Agent; and

                    (vi)          Promptly, such other information regarding the
business, properties or the condition or operations, financial or otherwise, of
the Company or any of it Subsidiaries as any Bank may from time to time
reasonably request.

                    (e)          Access to Records, Books, Etc. At any
reasonable time and from time to time, permit any Bank or any agents or
representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
its Subsidiaries, and to discuss the affairs, finances and accounts of the
Company and its Subsidiaries with their respective officers and employees.

                    (f)           Additional Covenants. If at any time the
Company or any of its Subsidiaries shall enter into or be a party to any
instrument or agreement, including all such instruments or agreements in
existence as of the date hereof and all such instruments or agreements entered
into after the date hereof, relating to or amending any provisions applicable to
any of its Indebtedness which in the aggregate, together with any related
Indebtedness, exceeds $15,000,000, which includes covenants or defaults not
substantially provided for in this Agreement or more favorable to the lender or
lenders thereunder than those provided for in this Agreement, then the Company
shall promptly so advise the Agent and the Banks. Thereupon, if the Agent or the
Required Banks shall request, upon notice to the Company, the Agent and the
Banks shall enter into an amendment to this Agreement or an additional agreement
(as the Agent may request), providing for substantially the same covenants and
defaults as those provided for in such instrument or agreement to the extent
required and as may be selected by the Agent. Any covenants, terms, conditions
or defaults in the 1998 Note Agreements (other than the financial covenants in
Sections 10.1 and 10.2 thereof) not substantially provided for in this
Agreement, or more favorable to the holders of the Indebtedness under the 1998
Note Agreements are hereby incorporated by reference into this Agreement to the
same extent as if set forth fully herein, and no subsequent amendment, waiver or
modification thereof shall affect any such covenants, terms, conditions or
defaults as incorporated herein.

          7.2          Negative Covenants. Until the Termination Date and
thereafter until the payment in full of the principal of and accrued interest on
the Advances, the expiration and termination of all Letter of Credit and the
payment of all LC Disbursements and the payment and performance of all other
obligations of the Borrowers under all Loan Documents, the Company agrees that,
unless the Required Banks shall otherwise consent in writing, it shall not
itself and shall not permit any Subsidiary to:

                    (a)          Consolidated Total Debt to Total Capitalization
Ratio. Permit or suffer the Consolidated Total Debt to Total Capitalization
Ratio to be greater than 0.50 to 1.0 at any time.

                    (b)          Consolidated Fixed Charge Coverage Ratio.
Permit or suffer, as of the end of any fiscal quarter of the Company, the
Consolidated Fixed Charge Coverage Ratio to be less than 2.0 to 1.0.

                    (c)          Liens. Create, incur or suffer to exist, any
lien (including without limitation any pledge, mortgage, title retaining
contract or other type of security interest, hereinafter "Liens") to exist on
any

35

--------------------------------------------------------------------------------


of its property, real, personal or mixed, tangible or intangible, whether now
owned or hereafter acquired, except for the following:

                    (i)          Liens for taxes which are not yet due and
payable or the payment of which is not at the time required by Section 7.1(b);

                    (ii)          any attachment or judgment Lien, unless the
judgment it secures shall not, within 60 days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall not have been
discharged within 60 days after the expiration of any such stay, provided that
the Company and its Subsidiaries may incur and permit to exist attachment and
judgment Liens not otherwise permitted by this subparagraph (ii) if the
judgments secured thereby shall not at any time exceed, in the aggregate,
$5,000,000, and provided, further, that no attachment or judgment Lien permitted
by this subparagraph shall secure a judgment in excess of $10,000,000 for a
period in excess of 60 days after the entry thereof;

                    (iii)          leases or subleases granted to others,
easements, rights-of-way, restrictions and other similar charges or
encumbrances, in each case incidental to, and not interfering with, the ordinary
conduct of the business of the Company or any of its Subsidiaries, provided that
such Liens do not, in the aggregate, materially detract from the value of such
property;

                    (iv)          other Liens incidental to the normal conduct
of the business of the Company or any Subsidiary or the ownership of their
respective properties which are not incurred in connection with the incurrence
or maintenance of Indebtedness and which do not in the aggregate materially
impair the use of any property subject thereto in the operation of the business
of the Company or any Subsidiary, or materially detract from the value of such
property;

                    (v)          Liens existing on the Effective Date on the
property and securing the Indebtedness described on Schedule 7.2(c);

                    (vi)          Liens, whether pursuant to purchase money
loans or Capitalized Leases, and including those listed on Schedule 7.2(c),
either (A) placed upon fixed assets used in the ordinary course of business of
the Company or any Subsidiary at the time of (or within 20 days after) the
acquisition thereof by the Company or any such Subsidiary to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof, provided that
the Lien encumbering the fixed assets so acquired does not encumber any other
assets of the Company or any such Subsidiary; or (B) existing on property or
other assets at the time acquired by the Company or any Subsidiary or on assets
of a person at the time such Person first becomes a Subsidiary of the Company,
provided that (w) any such Liens were not created at the time of or in
contemplation of the acquisition of such assets or person by the Company or any
of its Subsidiaries, (x) in the case of any such acquisition of a Person, any
such lien attaches only to the assets of such Person, (y) in the case of any
such acquisition of assets by the Company or any Subsidiary, any such Lien
attaches only to the property and assets so acquired and not to any other assets
of the Company or any Subsidiary, and (z) the Indebtedness secured by any such
Lien does not exceed 100% of the fair market value of the assets to which such
lien attaches, determined at the time of the acquisition of such property or
assets or the time at which such Person becomes a Subsidiary of the Company
(except in the circumstances described in this clause (B) above to the extent
such Liens constituted customary purchase money liens at the time of incurrence
and were entered into in the ordinary course of business).

                    (vii)          any Lien renewing, extending or refunding any
Lien permitted by subparagraph (v) or (vi) of this Section, provided that (x)
the principal amount of Debt secured by



36

--------------------------------------------------------------------------------


such Lien immediately prior to such extension, renewal or refunding is not
increased or the maturity thereof reduced, (y) such Lien is not extended to any
other property, and (z) immediately after such extension, removal or refunding
no Event of Default or Unmatured Default would exist;

                    (viii)          Liens on property of any Subsidiary of the
Company securing Indebtedness owing to the Company or to any of its wholly-owned
Subsidiaries;

                    (ix)          Liens incurred in connection with any transfer
of an interest in accounts or notes receivable or related assets as part of a
Qualified Receivables Transaction; and

                    (x)          other Liens not otherwise permitted by
subparagraphs (i) through (ix) of this section securing Indebtedness of the
Company or any Subsidiary, provided that the aggregate amount of such
Indebtedness secured by Liens permitted by this subparagraph (x) shall not at
any time exceed 10% of Consolidated Net Worth as of the end of the then most
recently ended fiscal quarter of the Company plus, during such times that a
Subsidiary Indebtedness Increase Election is effective and has not been
rescinded, additional Liens on the assets of Unrestricted Subsidiaries securing
the additional Indebtedness of such Unrestricted Subsidiaries permitted as a
result of the effectiveness of a Subsidiary Indebtedness Increase Election.

                    (d)          Sale of Assets. Lease, sell or otherwise
dispose of any of its assets to any other Person nor sell, pledge or otherwise
dispose of any shares of the Capital Stock of a Subsidiary or any Indebtedness
of any Subsidiary, nor will any Subsidiary issue, sell, pledge or otherwise
dispose of any shares of its own Capital Stock, except:

                    (i)          Sales of inventory in the ordinary course of
business and sales of inventory in connection with the termination of a license
for such inventory as required by such license agreement and in the ordinary
course of business;

                    (ii)          Sales or other dispositions in the ordinary
course of business of other fixed assets for the purpose of replacing such fixed
assets, provided that any such fixed asset is replaced within one year of such
sale or other disposition with other fixed assets which have a fair market value
not materially less than the fixed assets sold or otherwise disposed of and
provided that the aggregate amount sold or otherwise disposed under this Section
7.2(d)(ii) does not exceed a Substantial Portion;

                    (iii)          Any transfer of an interest in accounts or
notes receivable and related assets as part of a Qualified Receivables
Transaction; and

                    (iv)          Other leases, sales or other dispositions of
its assets that, together with all other assets of the Company and its
Subsidiaries previously leased, sold or disposed or (other than as provided in
clauses (i) through (iii) above) do not constitute a Substantial Portion of the
assets of the Company and its Subsidiaries.

Notwithstanding anything in this Section 7.2(d) to the contrary, no such lease,
sale or other disposition of assets may be made (other than pursuant to clause
(i) above) if any Event of Default has occurred and is continuing and all
leases, sales and other dispositions of assets at any time shall be for not less
than the fair market value of such assets as determined in good faith by the
Company.

                    (e)          Merger; Acquisition; Etc. Make any Acquisition
nor merge or consolidate with any other Person; provided, however, that (i) the
Company and its Subsidiaries may make Acquisitions provided

37

--------------------------------------------------------------------------------


that: (x) before and after giving pro forma effect thereto (as of the end of the
most recently ended fiscal quarter of the Company), no Event of Default or
Unmatured Default exists or would be caused thereby on a pro forma basis
acceptable to the Agent, (y) if such Acquisition involves the acquisition of
Capital Stock, the consummation of such Acquisition has been recommended by the
Board of Directors and management of the target of such Acquisition, and (z) if
the aggregate amount of consideration paid or payable by the Company and its
Subsidiaries for such Acquisition or series of related Acquisitions exceeds
$15,000,000, prior to the closing of any such Acquisition, the Company shall
provide such pro forma financial statements and certificates and copies of such
documents being executed or delivered in connection with such Acquisition as may
be requested by the Agent; (ii) any Subsidiary may be dissolved or merged out of
existence so long as any assets of such Subsidiary are transferred to the
Company or any other Subsidiary, provided that in any dissolution or merger of a
Domestic Subsidiary the resulting owner of its assets is the Company or another
Domestic Subsidiary; and (iii) any Subsidiary may merge or consolidate with or
into the Company or any wholly-owned Subsidiary so long as in any merger or
consolidation involving the Company, the Company shall be the surviving or
continuing corporation.

                    (f)          Nature of Business. Engage in any business if,
as a result, the general nature of the business, taken on a consolidated basis,
which would then be engaged in by the Company and its Subsidiaries would be
substantially changed from the general nature of the business engaged in by the
Company and its Subsidiaries on the Effective Date.

                    (g)          Investments. Make or suffer to exist, or permit
any Subsidiary to make or suffer to exist, any Investment (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, except:

                    (i)    Cash Equivalent Investments;

                    (ii)    Existing Investments in Subsidiaries and other
Investments in existence on the date hereof and described in Schedule 7.2(g);

                    (iii)    Investments comprised of capital contributions
(whether in the form of cash, a note, or other assets) to a Subsidiary or other
special-purpose entity created solely to engage in a Qualified Receivables
Transaction or otherwise resulting from transfers of assets permitted by Section
7.2(d)(iii) to such a special-purpose entity;

                    (iv)    Investments in wholly-owned Domestic Subsidiaries;
and

                    (v)    Other Investments in an aggregate amount at any time
outstanding (valued at the time of the making of each such Investment, without
giving effect to any write-downs or write-offs thereof and, with respect to any
such Investment, net of any returns of capital actually received in cash on such
Investment) not to exceed 10% of Consolidated Total Assets at such time.

                    (h)          Subsidiary Indebtedness. Permit any Subsidiary
to create, incur, assume, guaranty or in any manner become liable in respect of,
or suffer to exist, at any time any Indebtedness, except:

                    (i)    The Advances;

                    (ii)    Indebtedness existing on the Effective Date and
described on Schedule 7.2(h), without any increase in the amount thereof, as
reduced from time to time; and


38

--------------------------------------------------------------------------------




                    (iii)    Other Indebtedness not exceeding 10% of
Consolidated Net Worth at any time outstanding, or, during such times that a
Subsidiary Indebtedness Increase Election is effective and has not been
rescinded, 20% of Consolidated Net Worth at any time outstanding, provided that
the aggregate amount of the Indebtedness of the Company's Subsidiaries (other
than Unrestricted Subsidiaries) permitted by this Section 7.2(iii) shall
continue to be equal to or less than 10% of Consolidated Net Worth at any time
outstanding.

                    (i)          1998 Note Agreements. Make any amendment or
modification to the 1998 Note Agreements or directly or indirectly voluntarily
prepay, defease or in substance defease, purchase, redeem, retire or otherwise
acquire, any Indebtedness under the 1998 Note Agreements if any Event of Default
or Unmatured Default exists or would be caused thereby.

                    (j)          Swap Agreements. Enter into any Swap Agreement,
except (i) Swap Agreements entered into to hedge or mitigate risks to which the
Company or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Company or any of its Subsidiaries), and (ii) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.

                    (k)          Restrictive Agreements. Directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Company or any other Subsidiary or
to Guarantee Indebtedness of the Company or any other Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (B) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.2(k) (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (C) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (D) clause (i) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (E) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.

                    (l)          Transactions with Affiliates. Sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) in the ordinary course of
business at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm's-length basis from
unrelated third parties, (ii) transactions between or among the Company and its
wholly-owned Subsidiaries not involving any other Affiliate and (iii)
transactions between the Company or any Subsidiary, on the one hand, and any
Subsidiary or other special-purpose entity created to engage solely in a
Qualified Receivables Transaction.


ARTICLE VIII.  DEFAULT

          8.1          Events of Default. The occurrence of any one of the
following events or conditions shall be deemed an "Event of Default" hereunder
unless waived pursuant to Section 10.1:


39

--------------------------------------------------------------------------------




                    (a)          Any Borrower shall (i) fail to pay when due any
principal of the Advances, or (ii) fail to pay within five days after the date
when due any interest on the Loans or any commitment or facility fees or any
other amount payable hereunder; or

                    (b)          Any representation or warranty made by a
Borrower in Article VI hereof or in any other document or certificate furnished
by or on behalf of the such Borrower in connection with this Agreement or by the
Guarantor in the Guaranty, shall prove to have been incorrect in any material
respect when made; or

                    (c)          The Company shall fail to perform or observe
any term, covenant or agreement contained in Section 7.2 other than subsection
(c); or

                    (d)          The Company shall fail to perform or observe
any term, covenant or agreement contained in subsection (c) of Section 7.2 and,
if such failure relates to a nonconsensual Lien, either (i) such failure shall
remain unremedied for 30 calendar days after the earlier of (1) the day on which
the President, the Chief Executive Officer, the Chief Financial Officer or the
Treasurer of the Company first obtains knowledge of such failure or (2) the day
on which notice of such failure is given to the Borrowers by the Agent or any
Bank (the "Commencement Date") or (ii) the Company or its Subsidiary, as the
case may be, shall fail, before the expiration of 15 calendar days after the
Commencement Date, to begin, and at all times thereafter to continue, to contest
such nonconsensual Lien in good faith by appropriate legal proceedings; or

                    (e)          The Borrowers shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement or the
Guaranty (other than such failures addressed in Sections 8.1(c) and (d) above),
and any such failure shall remain unremedied for 30 calendar days after notice
thereof shall have been given to the Company by the Agent or any Bank; or

                    (f)          (i) Any Indebtedness of the Company or any of
its Subsidiaries aggregating more than $15,000,000 (other than Indebtedness
hereunder) becomes or is declared to be due and payable prior to the stated
maturity thereof as a result of any default or event of default occurring with
respect thereto, or (ii) any part of the principal of, the premium, if any, or
the interest on, or any other payment of money due under, any Indebtedness of
the Company or any of its Subsidiaries aggregating more than $15,000,000 is not
paid when due or within the period of grace, if any, provided with respect
thereto, or (iii) the Company or any of its Subsidiaries fails to perform or
observe any other covenant or agreement contained in any document(s) evidencing
or securing any Indebtedness aggregating more than $15,000,000, or in any
agreement(s) or instrument(s) under which any such Indebtedness was issued or
created, and such nonperformance or nonconformity continues beyond the period of
grace, if any, provided with respect thereto, if the effect of such failure is
to cause, or permit the holder or holders of such Indebtedness (or a trustee on
behalf of such holder or holders) to cause, or permit any party to such document
to cause, any payment in respect of such Indebtedness aggregating more than
$15,000,000 to become due prior to their respective due dates, including without
limitation the occurrence of any event of default of the Company or any of its
Subsidiaries under any of the 1998 Note Agreements; or

                    (g)          One or more judgments or orders for the payment
of money which, together with other such judgments or orders which are not
otherwise covered by insurance or reserves, exceed the aggregate amount of
$15,000,000, shall be rendered against the Company or any of its Subsidiaries
and (i) enforcement proceedings shall have been commenced by any creditor upon
such judgment(s) or order(s) in such aggregate amount and for a period of 20
consecutive days after commencement of such proceedings (A) such judgment(s) or
order(s) in such aggregate amount shall have remained unsatisfied and (B) such
proceedings shall have remained unstayed, or (ii) for a period of 20 consecutive
days, such judgment(s) or order(s) in such aggregate amount shall have remained
unsatisfied and a stay of enforcement thereof, by reason of pending appeal or
otherwise, shall not have been in effect, or (iii) the total of such judgment(s)
or

40

--------------------------------------------------------------------------------


order(s) with respect to which at least one of the foregoing clauses (i) and
(ii) applies shall equal or exceed $15,000,000; or

                    (h)          The occurrence of any "reportable event," as
defined in ERISA, which is finally determined after all applicable appeal
periods have expired to constitute grounds (i) for termination by the PBGC of
any Plan maintained by or on behalf of the Company or any trade or business
(whether or not incorporated) which together with the Company would be treated
as a single employer under Section 4001 of ERISA or (ii) for the appointment by
the appropriate United States District Court of a trustee to administer such
Plan and such reportable event is not corrected and such determination is not
revoked within 30 days after notice thereof has been given to the administrator
of such Plan or to the Company or such trade or business, as the case may be; or
the institution of proceedings by the PBGC to terminate any such Plan or to
appoint a trustee to administer such Plan and the failure of the Company to (i)
appropriately, diligently and in good faith successfully contest such
proceedings within the applicable required period therefor or (ii) to establish
adequate financial reserves on its books and records with respect thereto; or
the appointment of a trustee by the appropriate United States District Court to
administer any such Plan; or

                    (i)          The Company or any of its Material Subsidiaries
shall generally not pay its debts as they become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors, or shall institute, or there shall be instituted
against the Company or any of its Material Subsidiaries, any proceeding or case
seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief or protection of debtors or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property, and, if
such proceeding is instituted against the Company or such Material Subsidiary
and is being contested by the Company or such Material Subsidiary, as the case
may be, in good faith by appropriate proceedings, such proceedings shall remain
undismissed or unstayed for a period of 60 days; or the Company or such Material
Subsidiary shall take any action (corporate or other) to authorize or further
any of the actions described above in this subsection; or

                    (j)          The occurrence of any Change of Control.

          8.2          Remedies.

                    (a)          Upon the occurrence and during the continuance
of any Event of Default, the Agent shall, upon being directed to do so by the
Required Banks, by notice to the Company terminate the Commitments or declare
the outstanding principal of, and accrued interest on, the Notes and all other
amounts due under this Agreement to be immediately due and payable, or both,
whereupon the Commitments shall terminate forthwith or all such amounts shall
become immediately due and payable, or both, as the case may be, provided that
in the case of any event or condition described in Section 8.1(i) with respect
to any Borrower, the Commitments shall automatically terminate forthwith and all
such amounts shall automatically become immediately due and payable without
notice; in each case without demand, presentment, protest, diligence, notice of
dishonor or other formality, all of which are hereby expressly waived.

                    (b)          Upon the occurrence and during the continuance
of any Event of Default, the Agent may, and upon being directed to do so by the
Required Banks shall, in addition to the remedies provided in Section 8.2(a),
enforce its rights and those of the Banks either by suit in equity, or by action
at law, or by other appropriate proceedings, whether for the specific
performance (to the extent permitted by law) of any covenant or agreement
contained any Loan Document or in aid of the exercise of any power granted in
the Loan Documents, and may enforce the payment of the Loan Documents and any of
its other rights available to the Agent or the Banks at law or in equity.


41

--------------------------------------------------------------------------------




                    (c)          Upon the occurrence and during the continuance
of any Event of Default hereunder and, except for the occurrence of any Event or
Default set forth in Section 8.1(i), a declaration of acceleration pursuant to
Section 8.2(a), each Bank may at any time and from time to time, without notice
to the Borrowers (any requirement for such notice being expressly waived by the
Borrowers) set off and apply against any and all of the obligations of the
Borrowers to the Banks and the Agent now or hereafter existing under this
Agreement any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such Bank
to or for the credit or the account of any Borrower and any property of any
Borrower from time to time in possession of such Bank, irrespective of whether
the Banks shall have made any demand hereunder and although such obligations may
be contingent and unmatured. The rights of the Banks under this Section 8.2(c)
are in addition to other rights and remedies (including, without limitation,
other rights of setoff) which the Banks may have.


ARTICLE IX. THE AGENT AND THE BANKS

          9.1          Appointment of Agent. JPMCB is hereby appointed Agent for
the Banks and accepts such appointment and agrees to act as such upon the
conditions herein set forth. The Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement, and shall not, by reason of
this Agreement, have a fiduciary relationship with any Bank.

          9.2          Scope of Agency. Neither the Agent nor any of its
directors, officers or agents shall be liable for any action taken or omitted by
any of them hereunder or under the Notes, except for its, his or her own gross
negligence or willful misconduct and except as provided in Section 9.3; or be
responsible for any recitals, warranties or representations in the Loan
Documents or for the execution or validity of the Loan Documents; or be required
to make any inquiry concerning the performance by the Borrowers of any of their
obligations under the Loan Documents. In the absence of gross negligence or
willful misconduct, the Agent shall be entitled to rely, without liability
therefor, upon any certificate or other document or other communication believed
by it to be genuine and correct and to have been signed or sent by the proper
officer or Person and upon the advice of legal counsel (which may be legal
counsel for the Borrowers), independent public accountants and other experts
concerning all matters pertaining to the agency. The Borrowers agree, upon
demand, to pay or to reimburse the Agent for the payment of all reasonable
compensation of such counsel, accountants and other experts and all other
reasonable out-of-pocket expenses of the Agent. To the extent that the Borrowers
shall fail to pay or to reimburse the Agent for the payment of the same, each
Bank shall reimburse the Agent pro rata in accordance with their Pro Rata
Shares, and any such amount so paid shall be immediately due and payable to the
Banks by the Borrowers. The Banks agree to indemnify the Agent ratably in
accordance with the Commitments for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Agent in its capacity as such in any way relating to
or arising out of this Agreement or the transactions contemplated hereby,
provided that no Bank shall be liable for any of the foregoing to the extent
they arise from the Agent's gross negligence or willful misconduct.

          9.3          Duties of Agent. In carrying out the agency, the Agent
shall have only the duties and responsibilities expressly set forth in this
Agreement and in performing such duties and responsibilities the Agent shall
exercise the same degree of care as it would if the Loans were entirely for its
own account, but the Agent shall not be deemed to have knowledge of the
occurrence of any Event of Default, or any event or condition which with notice
or lapse of time, or both, could become such an Event of Default and need not
take or continue any action with respect thereto or toward the enforcement of
the Loan Documents, nor prosecute or defend any suit with respect to the Loan
Documents, unless directed to do so by the Required Banks and unless indemnified
to its satisfaction against any loss, cost, liability or expense which it might
incur as a consequence of taking such action. The Agent may employ agents and
attorneys and shall not be

42

--------------------------------------------------------------------------------


answerable for the negligence or misconduct of any such agents or attorneys
selected by it with reasonable care. The Agent in its capacity as a Bank
hereunder shall have the same rights and powers hereunder as any other Bank and
may exercise the same as though it were not acting as the Agent hereunder. Each
Bank agrees that it has, independently and without reliance on the Agent or any
other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Company and its Subsidiaries in
connection with its decision to enter into this Agreement and that it will,
independently and without reliance upon the Agent or any other Bank, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement.

          9.4          Resignation of Agent. The Agent may resign as such at any
time upon 30 days' prior written notice to the Company and the Banks. In the
event of any such resignation, the Required Banks shall, by an instrument in
writing delivered to the Company and the Agent, appoint a successor which shall
be an incorporated bank or trust company. If a successor is not so appointed or
does not accept such appointment at least 5 days before the Agent's resignation
becomes effective, the Agent may appoint a temporary successor to act until such
appointment by the Required Banks is made and accepted. Any successor to the
Agent shall execute and deliver to the Company and the Banks an instrument
accepting such appointment and thereupon such successor Agent, without further
act, deed, conveyance or transfer shall become vested with all of the
properties, rights, interests, powers, authorities and obligations of its
predecessor hereunder with like effect as if originally named as Agent
hereunder. Upon request of such successor Agent, the Company and the Agent
ceasing to act shall execute and deliver such instruments of conveyance,
assignment and further assurance and do such other things as may reasonably be
required for more fully and certainly vesting and confirming in such successor
Agent all such properties, rights, interests, powers, authorities and
obligations.

          9.5          Pro Rata Sharing by Banks; Equalization. Except with
respect to Swing Line Loans, each Bank agrees with every other Bank that, in the
event that it shall receive and retain any payment on account of any Loan in
excess of its Pro Rata Share, according to the principal amount of the Loans
then outstanding, of the payment due all of the Banks, whether such payment be
voluntary, involuntary or by operation of law, by application of set-off of any
indebtedness or otherwise, then such Bank shall promptly purchase from the other
Banks, without recourse, for cash and at face value, ratably in accordance with
the principal amount of the Loans then outstanding, interests in the Loans of
the other Banks in such an amount that each Bank shall have received payment its
Pro Rata Share then owing to it; provided, that if any such purchase be made by
any Bank and if any such excess payment relating thereto or any part thereof is
thereafter recovered from such Bank, appropriate adjustment in the related
purchase from the other Banks shall be made by rescission and restoration of the
purchase price as to the portion of such excess payment so recovered. It is
further agreed that, to the extent there is then owing by any Borrower to any
Bank Indebtedness other than that evidenced hereunder, to which such Bank may
apply any involuntary payments of indebtedness by such Borrower, including those
resulting from exercise of rights of set-off or similar rights, such Bank shall
apply all such involuntary payments first to obligations of such Borrower to the
Banks hereunder and under the Notes and then to such other Indebtedness owed to
such Bank by such Borrower. Notwithstanding anything in this Agreement to the
contrary, immediately and automatically upon the occurrence of an Event of
Default under Section 8.1(a) or 8.1(i), each Bank shall be deemed to have
purchased, without recourse or warranty, participation interests in the other
Bank's Loans and/or take such other reasonable actions and make such other
equitable adjustments among the Banks as reasonably agreed to by the Banks, to
ensure that each Bank holds a portion (its "Equalized Share") of the Aggregate
Outstanding Credit Exposure determined based on the ratio such Bank's
Commitments bear to the Aggregate Commitments (or if the Commitments have been
terminated, such ratio based on the amount of such Bank's Commitments and the
Aggregate Commitments immediately prior to such termination), it being the
intent of the Banks that following such participations, equalization payments
and other actions in connection therewith, each Bank shall hold, whether through
participation or directly, a share of the Aggregate Outstanding Credit Exposure
equal to its Equalized Share. The Banks and the Agent agree to promptly execute
any further documents and make such payments, if any,

43

--------------------------------------------------------------------------------


among themselves to accomplish such equalization.

          9.6          Syndication Agent, Documentation Agents, Etc. Each Bank
and Borrower acknowledges and agrees that the Syndication Agent, the
Documentation Agents and any Bank, if any, designated as a "co-agent", in such
capacity, shall have no duties or responsibilities, shall incur no liabilities,
and shall not be entitled to any additional fees, under this Agreement or the
other Loan Documents in their capacity as such.



ARTICLE X.  MISCELLANEOUS


          10.1          Amendments; Etc. (a) Subject to the provisions of this
Article X, the Required Banks (or the Agent with the consent in writing of the
Required Banks) and the Borrowers may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Banks or the Borrowers hereunder or
waiving any Event of Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Bank affected thereby:

          (i)          Extend the final maturity of any Loan or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof, or reduce the rate or extend the time
of payment of interest or fees thereon.

          (ii)          Reduce the percentage specified in the definition of
Required Banks.

          (iii)          Extend the Termination Date or increase the amount of
any Commitment of any Bank hereunder or, except as allowed under Section 2.2,
the Aggregate Commitments, or permit any Borrower to assign its rights under
this Agreement.

          (iv)          Amend this Section 10.1 or the definition of Agreed
Currencies.

          (v)          Release any Borrower or the Guarantor, except as allowed
pursuant to any permitted asset sale or otherwise allowed under this Agreement.

          (vi)          Permit the termination of the obligations of any Bank
hereunder, provided that upon any such termination, (x) the Company shall have
the option to select a bank to replace such terminating Bank and to assume the
rights and obligations of such Bank hereunder, provided that such replacement
bank is acceptable to each non-terminating Bank, and (y) in the event that such
terminating Bank is not so replaced, each non-terminating Bank shall be
entitled, but shall not be obligated, to increase its Commitment by an amount
equal to that amount of the terminating Bank's Commitment bearing the same ratio
to such terminating Bank's Commitment as such non-terminating Bank's Commitment
bears to the aggregate Commitment of all non-terminating Banks. In the event
that any non-terminating Bank shall not elect to increase its Commitment as
specified in clause (x), each Bank making such election shall be entitled, but
shall not be obligated, to further increase its Commitment by an amount equal to
that amount of each non-electing Bank's Commitment bearing the same ratio to
such non-electing Bank's Commitment as such electing Bank's Commitment bears to
the aggregate Commitment of all electing Banks. The procedure set forth in the
preceding sentence shall be followed until the entire Commitment of the
terminating Bank is allocated or until no non-terminating Bank shall desire to
further increase its Commitment.

          (b)          In addition to the above, any Subsidiary of the Company
may be added as a Borrower hereto

44

--------------------------------------------------------------------------------


at any time upon (i) the execution and delivery by the Company, such Subsidiary
and the Agent of a joinder agreement in form satisfactory to the Agent providing
for such Subsidiary to become a Borrower, (ii) the execution and delivery by the
Company of a Guaranty, or the confirmation of the existing Guaranty, with
respect to such Subsidiary, (iii) the delivery to the Agent of such legal
opinions, resolutions and corporate documents as requested by the Agent, (iv)
the delivery of such other documents with respect thereto as the Agent shall
reasonably request and (v) (w) in the case of a Foreign Subsidiary organized
under the laws of the U.K., it qualifies as a U.K. Borrower under the provisions
of the definition of that term, (x) in the case of a Foreign Subsidiary
organized under the laws of Canada, it qualifies as a Canadian Borrower under
the provisions of the definition of that term, (y) in the case of any other
Foreign Subsidiary of the Company (other than a Restricted Borrower), the
written approval of all the Banks, and (z) in the case of any Restricted
Borrower, the written approval of the Agent.

          (c)          Any such amendment, waiver or termination shall be
effective only in the specific instance and for the specific purpose for which
given and no amendment of any provision of this Agreement relating to the Swing
Line Bank or any Swing Line Loans shall be effective without the written consent
of the Swing Line Bank, no amendment of any provision of this Agreement or any
other Loan Document relating to the Issuing Bank shall be effective without the
written consent of the Issuing Bank and no amendment of any provision of this
Agreement or any other Loan Document relating to the Agent shall be effective
without the written consent of the Agent. Notwithstanding anything herein to the
contrary, any Defaulting Bank shall not be entitled to vote (whether to consent
or to withhold its consent) with respect to any amendment, modification,
termination or waiver and, for purposes of determining the Required Banks, the
Commitments and the Loans of such Defaulting Bank shall be disregarded and the
Agent shall have the ability, but not the obligation, to replace any such
Defaulting Bank with another lender or lenders.

          10.2          Notices.

                    (a)          Except as otherwise provided in Section
10.2(c), all notices, requests, consents and other communications hereunder
shall be in writing and shall be delivered or sent to each Borrower at the
address and other information for notices to the Borrowers set forth on the
signature pages hereof, to the Agent at such address(es) and other information
for notices given to the Company and the Banks from time to time by the Agent
and to the Banks at the respective addresses and other information for notices
set forth on its administrative questionnaire most recently supplied to the
Agent, or to such other address as may be designated by any Borrower, the Agent
or any Bank by notice to the other parties hereto. All notices shall be deemed
to have been given at the time of actual delivery thereof to such address or, if
sent by the Agent or any Bank to the Borrowers by certified or registered mail,
postage prepaid, to such address, on the date of mailing.

                    (b)          Notices by the Company with respect to
terminations or reductions of the Commitments pursuant to Section 2.2, requests
for Loans pursuant to Section 3.1, requests for continuations or conversions of
Loans pursuant to Section 3.5 or Section 3.7(d) and notices of prepayment
pursuant to Section 4.3 shall be irrevocable and binding on the Borrowers.

                    (c)          Any notice to be given by the Company to the
Banks pursuant to Sections 3.1, 3.5, 3.7(d) or 4.3 and any notice to be given by
the Banks hereunder, may be given by telephone or by facsimile transmission and
must be immediately confirmed in writing in the manner provided in Section
10.2(a). Any such notice given by telephone and facsimile transmission shall be
deemed effective upon receipt thereof by the party to whom such notice is given.

          10.3          Conduct No Waiver; Remedies Cumulative. No course of
dealing on the part of the Agent or the Banks, nor any delay or failure on the
part of the Agent or the Banks in exercising any right, power or privilege
hereunder shall operate as a waiver of such right or privilege or otherwise
prejudice the Agent's or

45

--------------------------------------------------------------------------------


any Bank's rights and remedies hereunder; nor shall any single or partial
exercise thereof preclude any further exercise thereof or the exercise of any
other right, power or privilege. No right or remedy conferred upon or reserved
to the Banks under this Agreement is intended to be exclusive of any other right
or remedy, and every right and remedy shall be cumulative and in addition to
every other right or remedy given hereunder or now or hereafter existing under
any applicable law. Every right and remedy given by this Agreement or by
applicable law to the Agent or the Banks may be exercised from time to time and
as often as may be deemed expedient by them.

          10.4          Reliance on and Survival of Various Provisions. All
terms, covenants, agreements, representations and warranties of the Borrowers
made herein or in any certificate or other document delivered pursuant hereto
shall be deemed to be material and to have been relied upon by each Bank,
notwithstanding any investigation heretofore or hereafter made by any Bank or on
any Bank's behalf, and those covenants and agreements of the Borrowers set forth
in Article V and in Section 10.5 shall survive the repayment in full of the
Loans and the termination of the Commitments.

          10.5          Expenses. The Borrowers agree to pay and save the Agent
and the Banks harmless from liability for the payment of (a) the reasonable fees
and expenses of Dickinson Wright PLLC, counsel for the Agent, in connection with
the preparation, execution and delivery of the Loan Documents and the
consummation of the transactions contemplated hereby, and in connection with any
amendments, waivers or consents in connection therewith, and (b) all reasonable
costs and expenses of the Agent and the Banks (including reasonable fees and
expenses of counsel) in connection with the enforcement of this Agreement or the
Notes.

          10.6          Successors and Assigns. (a) This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no Borrower may, without the prior consent
of the Banks, assign its rights or obligations hereunder or under the Notes and
the Banks shall not be obligated to make any Loan hereunder to any entity other
than a Borrower.

                    (b)          Any Bank may sell a participation interest to
any financial institution or institutions, and such financial institution or
institutions may further sell, a participation interest (undivided or divided)
in, the Loans and such Bank's rights and benefits under this Agreement and the
Notes, and to the extent of that participation, such participant or participants
shall have no rights or benefits against the Borrowers hereunder, provided,
however, that (i) such Bank's obligations under this Agreement shall remain
unmodified and fully effective and enforceable against such Bank, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Bank shall remain the holder of its Note for all
purposes of this Agreement, (iv) the Borrowers, the Agent and the other Banks
shall continue to deal solely and directly with such Bank in connection with
such Bank's rights and obligations under this Agreement, and (v) such Bank shall
not grant to its participant any rights to consent or withhold consent to any
action taken by such Bank or the Agent under this Agreement other than action
requiring the consent of all of the Banks hereunder.

                    (c)          Each Bank may, with the prior consent of the
Agent (and not otherwise) and, provided that no Event of Default has occurred
and is continuing, the Company, assign to one or more banks or other entities
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Loans owing to it
and the Note or Notes held by it); provided, however, that (i) such consent of
the Agent and the Company shall not be required if such assignment is to an
existing Bank or an Affiliate thereof, (ii) each such assignment shall be of a
uniform, and not a varying, percentage of all rights and obligations, (iii)
except in the case of an assignment of all of a Bank's rights and obligations
under this Agreement, (A) the amount of the Commitment of the assigning Bank
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $10,000,000, and in integral

46

--------------------------------------------------------------------------------


multiples of $1,000,000 thereafter, or such lesser amount as the Company and the
Agent may consent to and (B) after giving effect to each such assignment, the
amount of the Commitment of the assigning Bank when the Commitments are at their
lower amounts shall in no event be less than $5,000,000 or such other amount
agreed to by the Agent and the Company, and (iv) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance and
recording, an Assignment and Acceptance in the form of Exhibit F hereto (an
"Assignment and Acceptance"), together with any Note or Notes subject to such
assignment and a processing fee of $3,500. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in such
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Bank hereunder and (y) the Bank assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Bank's rights
and obligations under this Agreement, such Bank shall cease to be a party
hereto).

          (d)           If (i) the obligation of any Bank to make or maintain
Fixed Rate Loans has been suspended pursuant to Section 5.3, except when all
Banks' obligations to make or maintain Fixed Rate Loans have been suspended
other than by reason of such Bank's obligation to make or maintain Fixed Rate
Loans being suspended, (ii) any Bank has demanded compensation under Sections
5.1 or 5.6 when all Banks have not done so, (iii) any Bank is a Defaulting Bank
or (iv) in connection with a request by the Company to obtain the consent of the
Banks to a waiver, amendment or modification of any provision of this Agreement
or any other Loan Document that requires the consent of all Banks, any Bank
having not more than 10% of the sum of the Aggregate Outstanding Credit Exposure
at such time has declined to agree to such request when the Required Banks have
agreed to such request, the Company shall have the right, if no Event of Default
then exists, to replace such Bank (a "Replaced Bank") with one or more other
lenders (collectively, the "Replacement Bank") acceptable to the Agent, provided
that (x) at the time of any such replacement, the Replacement Bank shall enter
into one or more Assignments and Acceptances pursuant to which the Replacement
Bank shall acquire the Commitments and outstanding Loans and other obligations
of the Replaced Bank and, in connection therewith, shall pay to the Replaced
Bank in respect thereof an amount equal to the sum of (A) the amount of
principal of, and all accrued interest on, all outstanding Loans of the Replaced
Bank, (B) the amount of all accrued, but theretofore unpaid, fees owing to the
Replaced Bank hereunder and (C) the amount that would be payable by the
Borrowers to the Replaced Bank pursuant to Section 5.5, if any, if the Borrowers
prepaid at the time of such replacement all of the Loans of such Replaced Bank
outstanding at such time and (y) all obligations of the Borrowers then owing to
the Replaced Bank (other than those specifically described in clause (x) above
in respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Bank concurrently with such
replacement. Upon the execution of the respective Assignments, the payment of
amounts referred to in clauses (x) and (y) above and, if so requested by the
Replacement Bank, delivery to the Replacement Bank of the appropriate Note or
Notes executed by the appropriate Borrower, the Replacement Bank shall become a
Bank hereunder and the Replaced Bank shall cease to constitute a Bank hereunder.
The provisions of this Agreement shall continue to govern the rights and
obligations of a Replaced Bank with respect to any Loans made or any other
actions taken by such lender while it was a Bank. Nothing herein shall release
any Defaulting Bank from any obligation it may have to any Borrower, the Agent
or any other Bank.

          10.7          Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart, and this Agreement shall enter into force and
effect only if counterparts executed by the Borrowers and by each Bank are
returned to and executed by the Agent. Upon such execution by the Agent, this
Agreement shall be deemed effective as of the Effective Date.


47

--------------------------------------------------------------------------------




          10.8          Governing Law. This Agreement is a contract made under,
and the rights and obligations of the parties hereunder shall be governed by and
construed in accordance with, the laws of the State of Michigan applicable to
contracts made and to be performed entirely within such State.

          10.9          Headings. The headings of the various subdivisions
hereof are for the convenience of reference only and shall in no way modify any
of the terms or provisions hereof.

          10.10          Construction of Certain Provisions. All computations
required hereunder and all financial terms used herein shall be made or
construed in accordance with Generally Accepted Accounting Principles unless
such principles are inconsistent with the express requirements of this
Agreement. If any provision of this Agreement refers to any action to be taken
by any Person, or which such Person is prohibited from taking, such provision
shall be applicable whether such action is taken directly or indirectly by such
Person, whether or not expressly specified in such provision.

          10.11          Integration and Severability. This Agreement embodies
the entire agreement and understanding among the Borrowers, the Agent and the
Banks, and supersedes all prior agreements and understandings relating to the
subject matter hereof. In case any one or more of the obligations of the
Borrowers under this Agreement or the Notes shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining obligations of the Borrowers shall not in any way be affected or
impaired thereby, and such invalidity, illegality or enforceability in one
jurisdiction shall not affect the validity, legality or enforceability of the
obligations of the Borrowers under this Agreement or the Notes in any other
jurisdiction.

          10.12          Interest Rate Limitation. Notwithstanding any
provisions of this Agreement or the Notes, in no event shall the amount of
interest paid or agreed to be paid by the Borrowers exceed an amount computed at
the highest rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision of this Agreement or the
Notes at the time performance of such provision shall be due, shall involve
exceeding the interest rate limitation validly prescribed by law which a court
of competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligations to be fulfilled shall be reduced to an amount computed at the
highest rate of interest permissible under applicable law, and if for any reason
whatsoever the Banks shall ever receive as interest an amount which would be
deemed unlawful under such applicable law, such interest shall be automatically
applied to the payment of principal of the Loans outstanding hereunder (whether
or not then due and payable) and not to the payment of interest, or shall be
refunded to the Borrowers if such principal has been paid in full.

          10.13          Independence of Covenants. All covenants contained
herein shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitation of, another
covenant shall not avoid the occurrence of an Event of Default if such action is
taken or condition exits.

          10.14.          Dissemination of Information. The Company authorizes
each Bank to disclose to any participant or purchaser or any other Person
acquiring an interest in this Agreement by operation of law (each a
"Transferee") and any prospective Transferee any and all information in such
Bank's possession concerning the creditworthiness of the Company and its
Subsidiaries, including without limitation any information contained in any
Reports.

          10.15          Accounting. (a) Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Banks hereunder shall (unless otherwise disclosed to the Banks
in writing at the time of delivery thereof in the manner described in subsection
(ii) below) be prepared, in accordance with Generally Accepted Accounting
Principles (subject, in the case of financial statements which are not

48

--------------------------------------------------------------------------------


fiscal year end statements, to the absence of footnotes and year-end audit
adjustments); provided that, if the Company notifies the Agent that it wishes to
amend any covenant in Article VII to eliminate the effect of any change in
Generally Accepted Accounting Principles (or if the Agent notifies the Company
that the Agent or the Required Banks wish to amend Article VII for such
purpose), then the Company's compliance with such covenants shall be determined
on the basis of Generally Accepted Accounting Principles in effect immediately
before the relevant change in Generally Accepted Accounting Principles became
effective until either such notice is withdrawn or such covenant or any such
defined term is amended in a manner satisfactory to the Company and the Required
Banks. Notwithstanding anything herein, in any financial statements of the
Company or in Generally Accepted Accounting Principles to the contrary, for
purposes of calculating and determining compliance with Section 7.2(a), (b),
(c)(x), (d)(iv), (g)(v) and (h)(iii) and determining the Applicable Margin,
including defined terms used therein, (i) any Acquisition made by the Company or
any of its Subsidiaries, including through mergers or consolidations and
including any related financing transactions, during the period for which such
financial covenants and the Applicable Margin were calculated shall be deemed to
have occurred on the first day of the relevant period for which such financial
covenants and the Applicable Margin were calculated on a pro forma basis
acceptable to the Agent and (ii) during any period that a Subsidiary
Indebtedness Increase Election is effective, all Unrestricted Subsidiaries shall
be excluded, and the Company shall prepare and deliver to the Agent and the
Banks additional financial statements excluding all Unrestricted Subsidiaries as
requested by the Agent or the Required Banks, provided that, for purposes of
determining Consolidated Net Earnings, if the net income (as determined in
accordance with Generally Accepted Accounting Principles) of any Unrestricted
Subsidiary is negative and the Company or any of its Subsidiaries (other than
any Unrestricted Subsidiary) is liable (whether pursuant to a Contingent
Liability or otherwise) with respect to any Indebtedness or other obligations of
such Unrestricted Subsidiary, the amount by which such net income is negative
shall be deducted from Consolidated Net Earnings.

                    (b)          The Company shall deliver to the Banks at the
same time as the delivery of any financial statement under Section 7.1: (i) a
description in reasonable detail of any material variation between the
application or other modification of accounting principles employed in the
preparation of such statement and the application or other modification of
accounting principles employed in the preparation of the immediately prior
annual or quarterly financial statements as to which no objection has been made
in accordance with the last sentence of subsection (a) above and (ii) reasonable
estimates of the difference between such statements arising as a consequence
thereof.

                    (c)          For purposes of Article VII (including any
baskets or limitations expressed in U.S. Dollars therein) of this Agreement, any
Indebtedness, Investment or other amount made or incurred in any currency other
than U.S. Dollars shall be deemed to be the U.S. Dollar Amount thereof.

          10.16          Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the "specified
currency") into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Agent could
purchase the specified currency with such other currency at the Agent's main
Detroit office on the Business Day preceding that on which final, non-appealable
judgment is given. The obligations of any Borrower in respect of any sum due to
any Bank or the Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Bank or the Agent (as the
case may be) of any sum adjudged to be so due in such other currency such Bank
or the Agent (as the case may be) may in accordance with normal, reasonable
banking procedures purchase the specified currency with such other currency. If
the amount of the specified currency so purchased is less than the sum
originally due to such Bank or the Agent, as the case may be, in the specified
currency, each Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to

49

--------------------------------------------------------------------------------


indemnify such Bank or the Agent, as the case may be, against such loss, and if
the amount of the specified currency so purchased exceeds (a) the sum originally
due to any Bank or the Agent, as the case may be, in the specified currency and
(b) any amounts shared with other Banks as a result of allocations of such
excess as a disproportionate payment to such Bank, such Bank or the Agent, as
the case may be, agrees to remit such excess to the Company.

          10.17          Waiver of Jury Trial. The Banks and the Agent and each
Borrower, after consulting or having had the opportunity to consult with
counsel, knowingly, voluntarily and intentionally waive any right any of them
may have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement or any of the transactions
contemplated by this Agreement or any course of conduct, dealing, statement
(whether oral or written) or actions of any of them. Neither any Bank, the
Agent, nor any Borrower shall seek to consolidate, by counterclaim or otherwise,
any such action in which a jury trial has been waived with any other action in
which a jury trial cannot be or has not been waived. These provisions shall not
be deemed to have been modified in any respect or relinquished by any party
thereto except by a written instrument executed by such party.

          10.18          USA PATRIOT Act. Each Bank that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act") hereby notifies each Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Bank to
identify such Borrower in accordance with the Act.










50

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered as of the day and year above written.

Address for Notices to the Borrowers:

WOLVERINE WORLD WIDE, INC.

 

 

 

9341 Courtland Drive
Rockford, Michigan 49351
Attention: Steve Gulis,
Chief Financial Officer
Telephone: (616) 866-5570
Telecopy:  (616) 866-0257
e-mail: gulisst@wwwinc.com

 

 

By:

/s/ Nicholas P. Ottenwess

--------------------------------------------------------------------------------

 

 

Title:

Vice President of Finance and Corporate Controller

--------------------------------------------------------------------------------

 

 

WOLVERINE WORLD WIDE CORPORATION,
INC.

 

 

 

 

 

 

 

By:

/s/ Nicholas P. Ottenwess

--------------------------------------------------------------------------------

 

 

 

 

Title:

Authorized Officer and Director

--------------------------------------------------------------------------------















51

--------------------------------------------------------------------------------




 

HUSH PUPPIES (U.K.) LTD.

 

 

 

 

 

 

 

By:

/s/ Nicholas P. Ottenwess

--------------------------------------------------------------------------------

 

 

 

 

Title:

Director and Authorized Officer

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

MERRELL (EUROPE) LIMITED

 

 

 

 

 

 

 

By:

/s/ Nicholas P. Ottenwess

--------------------------------------------------------------------------------

 

 

 

 

Title:

Director and Authorized Officer

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

MERRELL EUROPE B.V.

 

 

 

 

 

 

 

By:

/s/ Nicholas P. Ottenwess

--------------------------------------------------------------------------------

 

 

 

 

Title:

Authorized Officer

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

WOLVERINE EUROPE LIMITED

 

 

 

 

 

 

 

By:

/s/ Nicholas P. Ottenwess

--------------------------------------------------------------------------------

 

 

 

 

Title:

Director and Authorized Officer

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

WOLVERINE WORLD WIDE EUROPE
LIMITED

 

 

 

 

 

 

 

By:

/s/ Nicholas P. Ottenwess

--------------------------------------------------------------------------------

 

 

 

 

Title:

Authorized Officer

--------------------------------------------------------------------------------



52

--------------------------------------------------------------------------------




Commitment:  $30,000,0000

JPMORGAN CHASE BANK, N.A.,
          as a Bank and as Agent

 

 

 

 

 

 

 

By:

/s/ Chris Cavaiani

--------------------------------------------------------------------------------

 

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------















53

--------------------------------------------------------------------------------




Commitment:  $25,000,0000

HARRIS N.A.,
          as a Bank and as Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Patrick McDonnell

--------------------------------------------------------------------------------

 

 

 

 

Title:

Managing Director

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Bank of Montreal,
          as a Bank and affiliate of HARRIS, N.A.

 

 

 

 

 

 

 

By:

/s/ Ben Ciallella

--------------------------------------------------------------------------------

 

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Bank of Montreal, London Branch
          as a Bank and affiliate of HARRIS, N.A.

 

 

 

 

 

 

 

By:

/s/ Anthony Ebdon

--------------------------------------------------------------------------------

 

 

 

 

Title:

Director

--------------------------------------------------------------------------------















54

--------------------------------------------------------------------------------




Commitment:  $25,000,0000

COMERICA BANK,
          as a Bank and as a Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Jeffrey Judge

--------------------------------------------------------------------------------

 

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------















55

--------------------------------------------------------------------------------




Commitment:  $25,000,0000

STANDARD FEDERAL BANK N.A.,
          as a Bank and as a Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Joel Brandt

--------------------------------------------------------------------------------

 

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------















56

--------------------------------------------------------------------------------




Commitment:  $25,000,0000

NATIONAL CITY BANK OF THE MIDWEST,
          as a Bank and as a Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Jason T. Byrd

--------------------------------------------------------------------------------

 

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------















57

--------------------------------------------------------------------------------




Commitment:  $20,000,0000

FIFTH THIRD BANK

 

 

 

 

 

 

 

By:

/s/ Randal S. Wolffis

--------------------------------------------------------------------------------

 

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------















58

--------------------------------------------------------------------------------